

116 S5056 IS: Ocean Climate Emergency Action Now Act of 2020
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5056IN THE SENATE OF THE UNITED STATESDecember 17, 2020Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Administrator of the National Oceanic and Atmospheric Administration to provide for ocean-based climate solutions to reduce carbon emissions and global warming, to make coastal communities more resilient, and to provide for the conservation and restoration of ocean and coastal habitats, biodiversity, and marine mammal and fish populations, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Ocean Climate Emergency Action Now Act of 2020 or the OCEAN Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Marine and Coastal Blue CarbonSec. 101. Blue Carbon Program.Sec. 102. National map of coastal and marine blue carbon ecosystems.Sec. 103. Report on blue carbon in the United States.Sec. 104. Blue Carbon Partnership Grant Program.Sec. 105. Integrated pilot programs to protect and restore degraded coastal blue carbon ecosystems.Sec. 106. Interagency working group.Sec. 107. Coastal carbon areas of significance.Sec. 108. Smithsonian Institution blue carbon activities.Sec. 109. Authorization of appropriations.Sec. 110. Definitions.TITLE II—Climate-Ready Fisheries and Buy American SeafoodSec. 201. Sense of Congress.Sec. 202. Caught in the USA.Sec. 203. Eliminate fish subsidies in trade agreements.Sec. 204. Climate and fisheries research and management program.Sec. 205. Climate-ready fisheries innovation program.Sec. 206. Shifting Stocks Task Force.Sec. 207. Essential fish habitat consultation.Sec. 208. Ocean Aquaculture Research and Policy Program.TITLE III—Coastal Zone Management Act amendmentsSec. 301. Grants to further achievement of Tribal coastal zone objectives.Sec. 302. Eligibility of District of Columbia for Federal funding under the Coastal Zone Management Act of 1972.Sec. 303. Coastal and Estuarine Land Conservation Program.Sec. 304. Coastal Zone Management Fund.Sec. 305. Authorization of appropriations.Sec. 306. Amendments to National Estuarine Research Reserve System program.TITLE IV—Coastal Resiliency and AdaptationSec. 401. Living Shoreline Grant Program.Sec. 402. National Oceanic and Atmospheric Administration coastal resilience research grants.Sec. 403. Grants for recovering oysters.Sec. 404. Improvements to the National Oceans and Coastal Security Act.Sec. 405. Restoration grants for coastlines and fisheries.Sec. 406. Strategic Climate Change Relocation Initiative and Program.TITLE V—Ocean Health: Ocean Acidification and Harmful Algal BloomsSubtitle A—Coastal Communities Ocean Acidification Sec. 501. State and United States defined.Sec. 502. Coastal community vulnerability assessment.Subtitle B—Ocean Acidification Prize CompetitionsSec. 511. Prize competitions.Subtitle C—Coastal and Ocean Acidification Stressors and Threats ResearchSec. 521. Purposes.Sec. 522. Definitions.Sec. 523. Interagency working group.Sec. 524. Strategic research plan.Sec. 525. National Oceanic and Atmospheric Administration ocean acidification activities.Sec. 526. National Science Foundation ocean acidification activities.Sec. 527. National Aeronautics and Space Administration ocean acidification activities.Sec. 528. Authorization of appropriations.Subtitle D—South Florida Clean Coastal Waters Sec. 531. South Florida harmful algal blooms and hypoxia assessment and action plan.Subtitle E—Protecting Local Communities from Harmful Algal Blooms Sec. 541. Algal blooms.Subtitle F—Harmful Algal Bloom Essential Forecasting Sec. 551. Designating certain harmful algal bloom services as excepted services under the Anti-Deficiency Act.Sec. 552. Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation.TITLE VI—National Ocean Policy, Data, and Coordinated Website for Grant ProgramsSubtitle A—Regional Ocean Partnerships Sec. 601. Findings; sense of Congress; purposes.Sec. 602. Regional Ocean Partnerships.Subtitle B—Data and Scientific CoordinationSec. 611. Increased coordination among agencies with respect to data and monitoring.Sec. 612. Interagency Ocean Exploration Committee.Sec. 613. Committee on Ocean Policy.Sec. 614. Building data sources.Sec. 615. National sea level rise risk analysis.Subtitle C—Integrated Coastal and Ocean Observation System Sec. 621. Staggered terms for National Integrated Coastal and Ocean Observation System Advisory Committee.Sec. 622. Integrated coastal and ocean observation system cooperative agreements.Sec. 623. Reauthorization of Integrated Coastal and Ocean Observation System Act of 2009.Sec. 624. Advanced Research Projects Agency–Oceans.Subtitle D—Centralized Website for Resiliency GrantsSec. 631. Centralized website for resiliency grants.TITLE VII—Coastal WetlandsSec. 701. Definitions.Sec. 702. Coastal and Estuary Resilience Grant Program.Sec. 703. Data collection.Sec. 704. Outreach and technical assistance.Sec. 705. Annual restoration and funding.Sec. 706. Prevailing wage requirement.Sec. 707. Department of the Interior coastal wetland restoration; funding.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration.(2)Exclusive economic zoneThe term exclusive economic zone means the zone established by Presidential Proclamation Number 5030, dated March 10, 1983 (16 U.S.C. 1453 note; relating to the exclusive economic zone of the United States of America).(3)Indian TribeThe term Indian Tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(5)National AcademiesThe term National Academies means the National Academies of Sciences, Engineering, and Medicine.(6)Restorative ocean aquacultureThe term restorative ocean aquaculture means ocean and coastal propagation of seaweed or shellfish farming that generates positive ecological and social impact.(7)StateThe term State means each of the several States, the District of Columbia, and the United States Territories of American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United States Virgin Islands.(8)United StatesThe term United States means the States, collectively.IMarine and Coastal Blue Carbon101.Blue Carbon Program(a)EstablishmentThe Administrator shall establish and maintain a program, to be known as the Blue Carbon Program, within the National Oceanic and Atmospheric Administration for the purposes of furthering conservation objectives for fish and wildlife habitat conservation and restoration and coastal resilience including the development of ways to incorporate ecosystem services from carbon storage into existing domestic and international policies, programs, and activities.(b)Additional authorityIn conducting the Program, the Administrator may enter into and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out the purposes of this title on such terms as Administrator considers appropriate.(c)ConsultationThe Administrator shall coordinate activities carried out under this section with the Assistant Administrator of the National Marine Fisheries Service and the Assistant Administrator of the National Ocean Service.(d)ActivitiesThe Administrator shall lead the development and coordination of the strategic plan described in section 106(e) and conduct the following activities:(1)Collaborate with Federal agencies, the interagency working group, State agencies, Indian Tribes, and non-governmental organizations on research, restoration, and protection efforts relating to blue carbon ecosystems.(2)Develop a database of blue carbon stocks and fluxes in the United States.(3)Assist in exploration of the potential for a market for carbon credits for restoration initiatives, including research and development of protocols.(4)Raise awareness of blue carbon ecosystems as a tool to further conservation objectives through education and extension activities.(5)Use existing models or develop new models to assess blue carbon storage potential that include quantification, verifiability, additionality as compared to a historical baseline, and permanence of those benefits.(6)Quantify current total and net ecosystem carbon storage in coastal and marine areas.(7)Project future total and net ecosystem carbon storage under different scenarios influenced by human population growth, sea level rise, and other system-wide changes.(8)Develop and use protocols for inclusion of blue carbon projects in carbon markets.(9)Protect and restore habitats, waters, and organisms that are long-term carbon sinks or will be subject to habitat change as a result of climate change and development.(10)Provide staff and technical expertise to the interagency working group.(11)Quantify co-benefits, including flood risk reduction, habitat restoration for endangered and threatened species, maintenance of biodiversity, water quality improvements, habitat maintenance and creation, cycling of nutrients other than carbon, and commercial and recreational fishing and boating benefits.(12)Assess regional and national ecosystem and socioeconomic impacts of carbon sequestration and storage.(13)Research variability, long-term storage, and innovative techniques for effective, long-term, natural ocean or coastal ecosystem-based carbon sequestration.(14)Identify blue carbon hot spots.(15)Assess legal issues of landownership in blue carbon markets, and develop guidelines to help landowners navigate the requirements of such markets.102.National map of coastal and marine blue carbon ecosystems(a)National mapThe Administrator, in consultation with the interagency working group, shall—(1)produce, update every 3 years, and maintain a national map and inventory of coastal blue carbon ecosystems including—(A)with respect to each such ecosystem—(i)the species and types of habitat in the ecosystem;(ii)the condition of such habitats including whether a habitat is degraded, drained, eutrophic, or tidally restricted;(iii)type of public or private ownership and any protected status;(iv)the size of the ecosystem;(v)the salinity boundaries of the ecosystem;(vi)the tidal boundaries of the ecosystem;(vii)an assessment of carbon sequestration potential, methane production, and net greenhouse gas effects of the ecosystem, including consideration of—(I)quantification;(II)verifiability;(III)additionality, as compared to a historical baseline; and(IV)permanence of those benefits;(viii)an assessment of the ecosystem co-benefits, such as fish habitat for commercial, recreational, and Tribal fisheries, flood risk reduction, wave stress, storm protection, shoreline stabilization, public access, water and air pollution filtration, contributions to traditional and cultural practices, and recreational use and benefits of the ecosystem;(ix)the potential for landward migration of the ecosystem as a result of sea level rise;(x)any upstream restrictions detrimental to the watershed process and conditions, including dams, dikes, and levees;(xi)any upstream pollution sources that threaten the health of the ecosystem;(xii)proximity to aquaculture uses or lease areas; and(xiii)a depiction of the effects of human stressors, including the conversion of coastal blue carbon ecosystems to other land uses and the cause of such conversion; and(B)a depiction of the effects of climate change, including sea level rise, ocean acidification, ocean warming, and other environmental stressors on the sequestration rate, carbon storage, and potential of coastal blue carbon ecosystems; and(2)in carrying out paragraph (1)—(A)incorporate, to the extent possible, existing and future data collected through federally and State funded research, including data collected from— (i)the Coastal Change Analysis Program of the National Oceanic and Atmospheric Administration;(ii)the National Wetlands Inventory of the United States Fish and Wildlife Service; (iii)the LandCarbon program of the United States Geological Survey; (iv)the LiDAR information coordination and knowledge program of the United States Geological Survey and the Federal Emergency Management Agency; (v)the Biological and Environmental Research program of the Department of Energy; and (vi)the National Coastal Blue Carbon Assessment of the Department of Agriculture; and(B)engage regional experts for additional peer-reviewed data to ensure best available scientific information is incorporated.(b)UseThe interagency working group shall use the national map and inventory created pursuant to subsection (a)—(1)to assess the existing and potential carbon sequestration of different coastal blue carbon ecosystems, and account for any regional differences;(2)to assess and quantify emissions from degraded and destroyed coastal blue carbon ecosystems;(3)to develop regional assessments and to provide technical assistance to regional, State, Tribal, and local government agencies, regional information coordination entities (as such term is defined in section 12303(6) of the Integrated Coastal and Ocean Observation System Act (33 U.S.C. 3602(6))), and agencies, organizations, and other entities that support communities that may not have adequate resources, including low-income communities, communities of color, Tribal communities, and rural communities;(4)to assess degraded coastal blue carbon ecosystems and the potential of those ecosystems for restoration, including developing scenario modeling to identify vulnerable land areas where management, protection, and restoration efforts should be focused, including the potential for an ecosystem to migrate inland to adapt to sea level rise; and(5)produce predictions of coastal blue carbon ecosystems and carbon sequestration rates in the context of climate change, environmental stressors, and human stressors.103.Report on blue carbon in the United StatesNot later than 1 year after the date of the enactment of this Act and every 2 years thereafter, the Administrator, in consultation with the interagency working group, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report containing the following:(1)A summary of federally funded coastal and marine blue carbon ecosystem research, monitoring, preservation, and restoration activities, including the budget for each of those activities and a description of the progress made in advancing the national priorities established by the interagency working group.(2)With respect to each blue carbon ecosystem, the—(A)type;(B)location; and(C)type of ownership, delineated by private lands, State lands, Tribal lands, or Federal.(3)An assessment of the vulnerability of coastal and marine blue carbon ecosystems to climate impacts such as sea-level rise, acidification, and saltwater intrusion, and other environmental and human stressors, such as development, water pollution, and aquaculture.(4)An assessment of the greatest anthropogenic threats to blue carbon ecosystems, including the Federal agency actions that have historically caused and presently cause great adverse effects on such ecosystems.(5)An assessment of the carbon sequestration potential of blue carbon ecosystems and the probable changes to sequestration under climate change scenarios.(6)An assessment of biophysical, social, and economic impediments, including water storage and flood control structures, to coastal blue carbon ecosystem protection and restoration and opportunities to restore and enhance the resilience and sequestration potential of blue carbon ecosystems.(7)An assessment of aging or outdated artificial structures, including dikes, levees, dams, culverts, water storage structures, shoreline hardening projects, impediments to fish passage, and other infrastructure that impede the ecological or sequestration functions of blue carbon ecosystems and the feasibility of repairing, retrofitting, or removing such structures.(8)An assessment of the economic, social, and environmental co-benefits that those blue carbon ecosystems provide including—(A)coastal protection from storms and flooding;(B)tourism and recreational use;(C)benefits to fisheries;(D)nutrient removal;(E)number of jobs that are directly or indirectly attributable to blue carbon ecosystems; and(F)total economic activity that is attributable to blue carbon ecosystems.(9)An assessment of the social and economic makeup of the communities served by blue carbon ecosystems.104.Blue Carbon Partnership Grant Program(a)EstablishmentThe Administrator shall establish a competitive grant program, to be known as the Blue Carbon Partnership Grant Program, to, beginning not later than 2 years after the date of the enactment of this Act, provide funds to eligible recipients for projects that—(1)protect and restore blue carbon stocks, oceanic blue carbon, and coastal blue carbon ecosystems and increase the long-term carbon storage; and(2)contribute to priorities identified in the most recent strategic plan developed by the interagency working group under section 106(e).(b)Eligible recipientsA person or entity is eligible to receive a grant under the grant program if such person or entity is—(1)a voluntary private landowner or group of landowners;(2)a State agency responsible for managing natural resources or wildlife;(3)an Indian Tribe;(4)a unit of local government;(5)a nonprofit organization or land trust;(6)an institution of higher education; or(7)any group of entities described in paragraphs (1) through (6).(c)RequirementsIn administering the grant program under this section, the Administrator shall use the criteria, guidelines, contracts, reporting requirements, and evaluation metrics developed by the interagency working group.(d)Selection criteriaIn evaluating applications for the grant program from eligible recipients, the Administrator shall give priority to proposed eligible restoration activities that would—(1)result in long-term protection and sequestration of carbon stored in coastal and marine environments; and(2)(A)protect key habitats for fish, wildlife, and the maintenance of biodiversity;(B)provide coastal protection from development, storms, flooding, and land-based pollution;(C) protect coastal resources of national, historical, and cultural significance; (D)benefit communities of color, low-income communities, Tribal or Indigenous communities, or rural communities; or(E)capitalize on existing established public-private partnerships.(e)Report to Congress(1)Report requiredThe Administrator shall submit annually to Congress a report containing a State-by-State analysis of—(A)the total number of acres of land or water protected or restored through fee title acquisition, easement, restoration or other activities under the grant program;(B)the status of restoration projects under the grant program; and(C)the amount of blue carbon captured or protected over a 100-year time period as a result of the grant program.(2)Public availability of reportThe Administrator shall make available to the public each report required by paragraph (1).(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $200,000,000 for each of fiscal years 2021 to 2025 to carry out this section. 105.Integrated pilot programs to protect and restore degraded coastal blue carbon ecosystemsThe Administrator shall—(1)establish integrated pilot programs that— (A)develop best management practices, including design criteria and performance functions, for coastal and marine blue carbon ecosystem restoration, nature-based adaptation strategies, living shoreline projects, and landward progression or migration of coastal blue carbon ecosystems; and (B)identify potential barriers to restoration efforts;(2)ensure that the pilot programs— (A)cover geographically, ecologically, culturally, and economically representative locations with significant ecological, economic, and social benefits; and (B)maximize potential for long-term carbon storage;(3)establish a procedure for reviewing applications for the pilot programs, taking into account—(A)quantification;(B)verifiability;(C)additionality, as compared to a historical baseline; and(D)permanence of those benefits;(4)ensure, through consultation with the interagency working group, that the goals, metrics, monitoring, and outcomes of the pilot programs are communicated to the appropriate State, Tribal, and local governments, and to the general public; and(5)coordinate with relevant Federal agencies on the interagency working group to prevent unnecessary duplication of effort among Federal agencies and departments with respect to protection and restoration programs. 106.Interagency working group(a)EstablishmentThe Subcommittee on Ocean Science and Technology of the National Science and Technology Council shall establish an interagency working group to be known as the Interagency Working Group on Coastal and Marine Blue Carbon.(b)PurposesThe interagency working group shall—(1)oversee the development of and updates to a national map, including United States Territories, of coastal and marine blue carbon ecosystems, including habitat types, with a regional focus in analysis that is usable for local level protection planning and restoration;(2)use such map to inform the Administrator of the creation by the Administrator of the Environmental Protection Agency of the annual Inventory of United States Greenhouse Gas Emissions and Sinks;(3)establish national coastal and marine blue carbon ecosystem restoration priorities, including an assessment of current Federal funding being used for restoration and conservation efforts;(4)assess the biophysical, social, statutory, regulatory, and economic impediments to coastal and marine blue carbon ecosystem protection and restoration;(5)study the effects of climate change and environmental and human stressors on carbon sequestration rates;(6)identify priority blue carbon ecosystems for protection; (7)develop a national strategy for foundational science necessary to study, synthesize, and evaluate the effects of climate change and environmental and human stressors on sequestration rates and capabilities of marine blue carbon and coastal blue carbon ecosystems protection;(8)develop an assessment of current legal authorities to protect and restore blue carbon ecosystems and make recommendations for additional authorities if current authorities are determined to be insufficient; and(9)ensure the continuity, use, and interoperability of data assets through the Coastal Carbon Data Clearinghouse of the Smithsonian Institution.(c)MembershipThe interagency working group shall be comprised of representatives of the following:(1)The Administrator.(2)The Administrator of the Environmental Protection Agency.(3)The Director of the National Science Foundation.(4)The Administrator of the National Aeronautics and Space Administration.(5)The Director of the United States Geological Survey.(6)The Director of the United States Fish and Wildlife Service.(7)The Director of the National Park Service.(8)The Director of the Bureau of Indian Affairs.(9)The Secretary of the Smithsonian Institution.(10)The Chief of Engineers of the Army Corps of Engineers.(11)The Secretary of Agriculture.(12)The Secretary of Defense.(13)The Secretary of Transportation.(14)The Secretary of State.(15)The Secretary of Energy.(16)The Administrator of the United States Agency for International Development.(17)The Administrator of the Federal Emergency Management Agency.(18)The Chair of the Council on Environmental Quality.(d)ChairThe interagency working group shall be chaired by the Administrator.(e)Strategic plan(1)In generalThe interagency working group shall create a strategic plan for Federal investments in basic research, development, demonstration, long-term monitoring and stewardship, and deployment of coastal blue carbon ecosystem and marine blue carbon projects for the 5-year period beginning on the date that is 1 year after the date of the enactment of this Act. The plan shall include—(A)an assessment of the use of existing Federal programs to protect, restore, enhance, and preserve coastal blue carbon ecosystems;(B)an analysis of potential sea level rise migration corridors for blue carbon ecosystems;(C)an analysis of anticipated fish and wildlife uses of blue carbon ecosystems; and(D)identification of priority strategies and investments for preserving, restoring, and enhancing the resilience and carbon sequestration potential of such blue carbon ecosystems.(2)TimingThe interagency working group shall—(A)submit the strategic plan under paragraph (1) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources and the Committee on Science, Space, and Technology of the House of Representatives on a date that is not later than 1 year after the date of the enactment of this Act; and(B)submit a revised version of such plan to such committees every 5 years thereafter.(3)Federal RegisterNot less than 90 days before the strategic plan, or any revision thereof, is submitted under paragraph (2), the interagency working group shall publish such plan or revision in the Federal Register and solicit public comments on such plan or revision for a period of not less than 60 days.107.Coastal carbon areas of significance(a)DesignationThe Administrator, consistent with this section, shall designate as a coastal carbon area of significance any area that is—(1)in the coastal zone (as such term is defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)), in territorial waters of the United States, or in the exclusive economic zone; and(2)the location of water, a substrate, or an ecosystem that—(A)provides for long-term storage and sequestration of significant amounts of ecosystem carbon; and(B)(i)limits erosion and future landward migration;(ii)provides a buffer against storm surge, especially for communities of color, low-income communities, and Tribal and Indigenous communities;(iii)provides a spawning, breeding, feeding, or nesting habitat for wildlife; or(iv)is estuarine habitat designated as essential fish habitat under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).(b)GuidelinesThe Administrator, in consultation with the interagency working group, shall, not later than 1 year after the date of the enactment of this Act, establish by regulation guidelines based on the best available science to describe and identify coastal carbon areas of significance and measures to ensure the protection of coastal carbon areas of significance.(c)Review and updateThe Administrator, in consultation with the interagency working group, shall review and update guidelines established under subsection (b) not less frequently than once every 5 years or when new information warrants such an update.(d)ScheduleThe Administrator, in consultation with the interagency working group, shall— (1)establish a schedule for the identification of coastal carbon areas of significance under subsection (b) and for reviews and updates under subsection (c); and (2)make initial designations of a coastal carbon area of significance in each coastal State not later than 1 year after the date of enactment of this Act.(e)Recommendations and informationThe Administrator, in consultation with the interagency working group, shall, with respect to each coastal carbon area of significance, provide recommendations and information regarding the adverse impacts and threats to the carbon storage, ecosystem services, and habitat capacity of the area, and the actions that should be considered to avoid adverse impacts and ensure the conservation and enhancement of that area.(f)Programs administered by the Secretary of CommerceThe Administrator, in consultation with the interagency working group, shall use programs administered by the Secretary of Commerce to carry out this section and ensure the conservation and enhancement of each coastal carbon area of significance.(g)Requirements for Federal actionsWith respect to any proposed agency action that has the potential to cause an adverse impact on the carbon storage, ecosystem services, or habitat capacity of any coastal carbon area of significance, each Federal agency shall comply with the following requirements:(1)NotificationSuch Federal agency shall notify the Administrator of such proposed agency action.(2)Determination of adverse impactThe Administrator, in consultation with the proposing agency and subject to public comment, shall determine whether the proposed agency action will cause an adverse impact on the carbon storage, ecosystem, or habitat of a coastal carbon area of significance. (3)AlternativeWith respect to any proposed action the Administrator determines will have an adverse impact under paragraph (2), the proposing agency, in consultation with the Administrator, shall determine whether there is an alternative action that would prevent such adverse impact and fulfill the purpose of the proposed action. The proposing agency shall not take an action that would cause an adverse impact if an alternative that would not cause such adverse impact is available and would fulfill the purpose of such action.(4)Carbon storage offsetsWith respect to a proposed action for which the agency determines no alternative is available under paragraph (3), the proposing agency shall—(A)in consultation with the Administrator, take measures to minimize and mitigate such adverse impact; (B)take such action as the Administrator determines necessary to create a coastal or marine blue carbon ecosystem storage offset that, taken in conjunction with the proposed action, results in a long term net increase in carbon storage, lasting an equivalent time period as the carbon storage lost by the adverse impact;(C)demonstrate quantitatively, using the best available science, that the carbon storage offset will result in a net increase in ecological carbon storage and is located in close proximity to the original site to keep the affected communities whole;(D)maintain such carbon storage offset for a period of time to be determined by the Administrator but not less than 100 years; and(E)publish the agency’s proposed course of mitigation in the Federal Register for public notice and comment.(h)Requirement for authorization or appropriationAny requests for a new authorization or appropriation from a Federal agency transmitted to the Office of Management and Budget shall include, if such authorization or appropriation may affect a coastal carbon area of significance, a certification that such agency will use such authorization or appropriation in compliance with this section.(i)Required restrictionsA Federal agency may not enter into a lease, easement, right-of-way, or sale of any land designated as a coastal carbon area of significance unless such agency attaches appropriate restrictions to the use of the property to protect the coastal carbon area of significance.(j)ExceptionPreparation, revision, implementation, or enforcement of a fishery management plan under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) that applies to an area that is subject to a prohibition on all bottom-tending fishing gear shall not be treated as an action that is subject to subsection (g).108.Smithsonian Institution blue carbon activities(a)In generalThe Secretary of the Smithsonian Institution, in coordination with the Administrator and the interagency working group, shall provide for the long-term stewardship, continuity, use, and interoperability of, and access to, data relating to coastal blue carbon ecosystems and national mapping, including United States Territories and Tribal lands, by supporting the maintenance of the Coastal Carbon Data Clearinghouse operated by the Smithsonian Environmental Research Center. (b)Coastal Carbon Data Clearinghouse dutiesActing through the Coastal Carbon Data Clearinghouse, the Secretary of the Smithsonian Institution, in coordination with the Administrator and interagency working group, shall process, store, archive, provide access to, and incorporate to the extent possible, all coastal and marine blue carbon data collected through federally funded research by a Federal agency, State, local agency, Indian Tribe, academic scientist, or other relevant entity.(c)Global and national data assetsThe Secretary of the Smithsonian Institution, in coordination with the Administrator and the interagency working group, shall ensure that existing global and national data assets are incorporated into the Coastal Carbon Data Clearinghouse to the greatest extent possible.(d)Establishment of standards, protocols, and proceduresThe Secretary of the Smithsonian Institution, in coordination with the Administrator and the interagency working group, shall establish standards, protocols, and procedures for the processing, storing, archiving, and providing access to data in the Coastal Carbon Data Clearinghouse and best practices for sharing such data with State, local, and Tribal governments, coastal stakeholders, non-Federal resource managers, and academia. The Administrator shall publish, update, and keep current such data on a publicly available website.(e)Digital tools and resourcesThe Secretary of the Smithsonian Institution, in coordination with the Administrator and the interagency working group, shall develop digital tools and resources to support the public use of the Coastal Carbon Data Clearinghouse.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Smithsonian Institution $5,000,000 for each of fiscal years 2021 through 2025 to carry out this section. 109.Authorization of appropriationsThere is authorized to be appropriated to the Administrator $50,000,000 for each of the fiscal years 2021 to 2025 to carry out this title. 110.DefinitionsIn this title:(1)Blue carbon stocksThe term blue carbon stocks means terrestrial and marine vegetation and underlying sediment that has the capacity to sequester and store atmospheric carbon.(2)Coastal blue carbon ecosystemThe term coastal blue carbon ecosystem means vegetated coastal habitats including mangroves, tidal marshes, seagrasses, kelp forests, and other tidal or salt-water wetlands that have the capacity to sequester carbon from the atmosphere for a period of not less than 100 years. (3)Coastal carbon area of significanceThe term coastal carbon area of significance means any area designated by the Administrator under section 107 as a coastal carbon area of significance.(4)Grant programThe term grant program means the Blue Carbon Partnership Grant Program established under section 104.(5)Interagency working groupThe term interagency working group means the Interagency Working Group on Coastal and Marine Blue Carbon established under section 106.(6)Marine blue carbonThe term marine blue carbon means the sequestration of carbon in pelagic and deep sea ecosystems, including in sediments and through the ecosystem impacts of increased biomass of large marine wildlife. (7)Marine blue carbon ecosystemThe term marine blue carbon ecosystem means habitats that support marine blue carbon. (8)ProgramThe term Program means the Blue Carbon Program established under section 101(a).IIClimate-Ready Fisheries and Buy American Seafood201.Sense of CongressIt is the sense of Congress that—(1)American wild-caught seafood is integral to the Nation’s food supply and to American food security;(2)the seafood supply chain is often long and complex;(3)American caught and American-processed seafood can be a sustainable healthy source of protein and micronutrients;(4)fresh, frozen, dried, and canned domestic seafood can be produced, processed, and transported in a manner that has a low carbon footprint;(5)marine species that are small, at lower trophic levels, and pelagic typically have the smallest carbon footprint; and(6)therefore, any executive agency that purchases seafood products should, to the extent practicable, buy local American-caught or American-harvested and American-processed seafood products from fisheries that are not overfished or experiencing overfishing in order to reduce the greenhouse gas emissions associated with the supply chain of seafood products.202.Caught in the USASection 2(c)(1) of the Act of August 11, 1939 (15 U.S.C. 713c–3(c)(1)) is amended to read as follows:(1)The Secretary shall make grants from the fund established under subsection (b) to—(A)assist persons in carrying out research and development projects addressed to any aspect of United States fisheries, including harvesting, processing, marketing, and associated infrastructures; or(B)assist persons to market and promote the consumption of—(i)local or domestic fishery products;(ii)environmentally- and climate-friendly fishery products that minimize bycatch and impacts on marine mammals;(iii)invasive species; or(iv)well-managed but less known species..203.Eliminate fish subsidies in trade agreements(a)In generalSection 102(b) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201(b)) is amended by adding at the end the following:(23)Fish subsidiesThe principal negotiating objectives of the United States with respect to fish subsidies are the following:(A)To eliminate subsidies that contribute to overcapacity, overfishing, or illegal, unreported, and unregulated fishing, such as subsidies that—(i)increase the marine fishing capacity of fishing vessels or support the acquisition of equipment that increases the ability of fishing vessels to find fish;(ii)support the construction of fishing vessels, importation of fishing vessels, or government repurchase of fishing vessels outside of a binding and effective fishing capacity reduction program that includes the corresponding elimination of fishing rights and a binding and effective prohibition on the reuse of vessels for fishing to increase capacity in any fishery;(iii)affect fish stocks in any fishery—(I)in an overfished or worse condition;(II)whose stock levels are declining; or(III)whose stock level status remains unknown;(iv)are provided to fishing enterprises engaged in long-distance fishing, either on the high seas or in the exclusive economic zone of a third country;(v)support the transfer or reflagging of fishing vessels to third countries, including through the creation of joint ventures with partners of those countries;(vi)are provided to the fishing enterprises or to owners or operators of vessels that have been determined to have engaged in illegal, unreported, and unregulated fishing by a coastal State or a regional fisheries management organization; or(vii)reduce fuel, insurance, or other operating costs solely for fishing enterprises.(B)To require parties to trade agreements—(i)to report to an environmental affairs committee established under the agreement, on an annual basis, all marine fishing-related subsidies provided by the parties, including fleet capacity and trade data concerning the fisheries that the subsidies affect;(ii)to establish an independent body to make annual assessments of the health of fish stocks in each domestic fishery and report such assessments to such environmental affairs committee;(iii)with respect to shared or international fisheries in which each party is involved in fishing activities, to commit to cooperating with third countries, regional fisheries management organizations, and assessment bodies in annual assessments of the health of fish stocks in such fisheries; and(iv)to certify to such environmental affairs committee that they have made and continue to make adequate progress toward the goal of protecting and conserving, through well-connected and effective system of protected areas and other effective area-based conservation measures, at least 30 percent of the planet by 2030, with the focus on areas particularly important for biodiversity.(C)To require parties to trade agreements that are also members of the World Trade Organization to work collaboratively at the Organization to establish and maintain robust disciplines on fisheries subsidies..(b)Effective dateThe amendments made by subsection (a)—(1)take effect on the date of the enactment of this Act; and(2)apply with respect to negotiations for trade agreements subject to the provisions of section 103 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202) entered into on or after such date of enactment.204.Climate and fisheries research and management programTitle IV of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881 et seq.) is amended by adding at the end the following:409.Climate and fisheries research and management program(a)Establishment of the programThe Secretary, in consultation with appropriate Regional Fishery Management Councils and in coordination with other Federal agencies and educational institutions, shall establish a program to identify, develop, and implement adaptive strategies, consistent with the requirements of this Act, to improve the management of fisheries under current and anticipated impacts of climate change. In administering such program, the Secretary shall—(1)expand and improve fisheries science, monitoring, and data collection in order to support and promote integrated, climate-informed fishery management and ensure that the requirements of this Act are met under changing climatic conditions;(2)prepare and adapt fishery management for climate change by promoting a precautionary approach to management and supporting the development and use of relevant science and management tools, including forecasting, risk assessment, scenario planning, coupled climate and ecosystem modeling, and management strategy evaluation;(3)improve agency understanding of stock shifts to inform catch advice, resolve jurisdictional issues, and support achievement of conservation mandates in the face of shifting stocks;(4)promote the use of climate-informed stock assessments;(5)provide guidance on the use of climate-responsive control rules in fishery management;(6)promote management approaches that increase resilience to current and anticipated climate impacts in managed species and marine ecosystems, including by coordinating with and advancing programs to protect genetic diversity and age structure, protect marine habitat, minimize and better account for bycatch, and incorporating into management the ecological role of forage fish in the marine food web;(7)increase understanding of the socioeconomic impacts of climate change on fishing participants and related industries;(8)coordinate within the National Oceanic and Atmospheric Administration on issues related to climate change and fisheries, including on data needs and availability;(9)ensure that the research, resource management, and expenditures to prepare fisheries for climate change promote racial and socioeconomic equity with respect to environmental and economic outcomes across fisheries and regions;(10)promote the incorporation of climate change into fisheries management at regional fishery management organizations and other international bodies; and(11)advance other climate change fishery science and management as appropriate.(b)EvaluationThe Secretary, in consultation with the Councils, shall, not later than 3 years after the date of enactment of the Ocean Climate Emergency Action Now Act of 2020 and every 3 years thereafter, conduct an independent review that will be provided to Congress and the public on the results of the program, including—(1)steps taken to modify or enhance research and data collection programs to better understand the effects of climate change on fishery resources;(2)steps taken to evaluate various management strategies in the context of future climate scenarios;(3)how tools and solutions identified by the program have been or will be implemented in fishery science and management; and(4)the degree to which equity in outcomes of fulfilling programmatic duties was achieved as required by subsection (a)(9)..205.Climate-ready fisheries innovation program(a)Climate-Ready fisheries innovation programNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a program, including grants, to develop innovative tools and approaches designed to increase the adaptive capacity of fishery management to the impacts of climate change. In administering such program, the Administrator shall—(1)develop science and management approaches that address regional and national priorities to improve the conservation and management of fishery resources under current and anticipated climate impacts;(2)provide for routine consultation with fishery managers and scientists in order to maximize opportunities to incorporate results of the program in fishery management actions;(3)promote adoption of methods developed under the program in fishery management plans developed by the Regional Fishery Management Councils;(4)provide information and outreach to the private sector and academic sector to encourage development of tools and approaches to manage the effects of climate change on fisheries; and(5)provide information and outreach to fishery participants to increase understanding of and encourage adoption and use of tools and approaches developed under the program.(b)Coordination of the program(1)In generalThe Administrator shall establish a process to ensure coordination with and outreach to—(A)regional offices and science centers of the National Marine Fisheries Service;(B)the Regional Fishery Management Councils;(C)the scientific and statistical committees of such Fishery Management Councils; and(D)other relevant programs, including the cooperative research and management program under section 318 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1867), the Integrated Ocean Observing System, and programs within the National Oceanic and Atmospheric Administration designed to address ocean acidification.(2)IdentificationThe coordination described in paragraph (1) shall include identification of multi-year research priorities to study and understand the current and anticipated impacts of climate change on fisheries, fisheries interactions, habitats, fishery participants, fisheries science and monitoring, or other relevant priority. Such priorities shall be routinely reviewed in a timeframe not to exceed 5 years and updated as necessary.(c)ReportEvery 2 years, beginning 2 years after the date of the enactment of this Act, the Administrator shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives that—(1)describes funding provided to implement this section;(2)includes descriptions of and developments in tools and approaches achieved under this section;(3)describes how and in which fisheries these tools and approaches have been implemented; and(4)describes improvements in fishery climate-readiness associated with implementing this section, as well as proposals to address remaining problems.206.Shifting Stocks Task Force(a)EstablishmentThe Administrator shall establish, not later than 120 days after the date of enactment of this Act, a task force to be known as the Shifting Stocks Task Force consisting of 10 members, including 1 member recommended by each of 8 Regional Fishery Management Councils and the Highly Migratory Species Advisory Panel and the Administrator or their designee.(b)Membership(1)TermsExcept as provided by paragraph (2), terms of appointed members of the Shifting Stocks Task Force shall be staggered, shall be 2 years in duration, and no member shall serve more than 3 terms.(2)VacancyAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term.(3)Criteria for appointmentMembers appointed to the Shifting Stocks Task Force shall be Federal employees, State employees, Tribal and Indigenous representatives, academics, or independent experts, shall have strong scientific or technical credentials and experience, and shall not include members of the Regional Fishery Management Councils.(4)Travel expensesEach member of the Shifting Stocks Task Force shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(5)ChairpersonThe chairperson of the Shifting Stocks Task Force shall be elected by the members.(c)MeetingsThe Shifting Stocks Task Force shall meet not less than 4 times annually.(d)Staff supportUpon request of the Shifting Stocks Task Force, the Administrator may detail on a reimbursable basis personnel to the Shifting Stocks Task Force to assist such Task Force.(e)Development of criteriaNot later than 1 year after the date of enactment of this Act, the Shifting Stocks Task Force shall develop, in consultation with the Administrator and the Regional Fishery Management Councils, science-based decision-making criteria to make jurisdiction, allocation, and fishery management decisions that minimize the risk of overfishing and maximize stock and ecosystem resilience to the effects of climate change, are consistent with the national standards, the other provisions of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), regulations implementing recommendations by international organizations in which the United States participates (including but not limited to closed areas, quotas, and size limits), and any other applicable law.(f)RecommendationsThe Shifting Stocks Task Force shall make recommendations to the Administrator and to the Regional Fishery Management Councils recommendations for the allocation and distribution of fishing privileges based on the criteria developed under subsection (e).(g)PetitionsAny member of the public may submit a petition to request the review of potentially shifting stock. In order to be eligible for consideration, a petition shall include sufficiently descriptive information regarding the stock or stocks in question, the jurisdiction or allocation concerns, and any other relevant information.(h)Petition review and recommendation(1)Determination of sufficient informationUpon receipt of a petition under subsection (g), the Shifting Stocks Task Force shall, not later than 60 days after the date of such receipt, determine by majority vote whether the petition contains sufficient information to show that a substantial shift in the distribution of a stock has occurred.(2)Review processIf the Shifting Stocks Task Force makes a determination under paragraph (1) that a petition contains sufficient information, the Shifting Stocks Task Force shall review such petition. Such review shall include—(A)a public hearing in the affected region; and(B)a public notice and comment period of not less than 90 days.(3)Written recommendationUpon completion of a review under paragraph (2), the Shifting Stocks Task Force shall—(A)determine which Regional Fishery Management Council’s or Councils’ geographic area of authority the fishery is located in; and(B)submit to the Administrator, each affected Regional Fishery Management Council, and the petitioner written recommendations for allocation and distribution of fishing privileges within the fishery.(4)ResponseUpon receipt of a recommendation from the Shifting Stocks Task Force under paragraph (3), the Administrator shall—(A)begin consultation with the affected Regional Fishery Management Council regarding necessary changes to fishery management plans; and(B)not later than 180 days after the date of receipt of the Shifting Stocks Task Force’s recommendation, ensure that a compliant fishery management plan that fully accounts for the best available science on shifting stocks and the recommendations of the Shifting Stocks Task Force is created, published, and implemented.(5)PublicationThe Shifting Stocks Task Force shall publish on the internet each petition received under this section, the determination as made under paragraph (1), and any written recommendations produced under paragraph (3).207.Essential fish habitat consultationSection 305(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(b)) is amended—(1)in paragraph (1)(A)—(A)by inserting every 5 years after updating; and(B)by inserting , changes to habitat, in part due to climate change, after evidence;(2)in paragraph (1)(D), by inserting and such agencies shall take action after agencies; and(3)by striking paragraphs (2) through (4) and inserting after paragraph (1) the following:(2)Consultations regarding Federal agency action with adverse effects on essential fish habitat(A)Requirement to avoid or mitigate adverse effects(i)Essential fish habitatWith respect to any Federal agency action that may have an adverse affect on essential fish habitat, each such Federal agency shall, in consultation with the Secretary, ensure that any action authorized, funded, or undertaken by such agency avoids the adverse effect of such action on essential fish habitat or, to the extent that the adverse effect cannot be avoided, the agency shall minimize and mitigate the adverse effect.(ii)Habitat area of particular concernNo Federal agency may authorize, fund, or undertake an action if such agency determines, in consultation with the Secretary, that such action would have an adverse effect on a habitat area of particular concern.(B)RegulationsThe Secretary shall establish regulations for the consultation process required by subparagraph (A), including to ensure that recommendations made by the Secretary pursuant to such subparagraph would result in the avoidance, if possible, of adverse effects on essential fish habitat and, if avoidance is not possible, the minimization and mitigation of any such adverse effects.(3)Information to councilThe Secretary shall inform each affected Council of any consultation carried out under paragraph (2), including information on the proposed action and any potential adverse effects, and each affected Council—(A)may comment on and make recommendations to the Secretary and any Federal or State agency concerning the underlying action if, in the view of the Council, such action may affect the habitat of a fishery resource under the authority of such Council; and(B)shall comment on and make recommendations to the Secretary and any Federal or State agency concerning the underlying action if, in the view of the Council, such action is likely to adversely affect the habitat of an anadromous fishery resource under the authority of such Council.(4)Information from other sources(A)Receipt of informationIf the Secretary receives information from any source and determines that an action taken, funded, or authorized or proposed to be taken, funded, or authorized by a State or Federal agency may have an adverse effect on an essential fish habitat identified under this Act, the Secretary shall recommend to such agency measures that avoid such adverse effects and minimize or mitigate such adverse effects that cannot be avoided. (B)Required responseNot later than 30 days after receiving a recommendation under subparagraph (A), a Federal, State, or local agency shall provide a detailed response in writing to any Council comment under paragraph (3) and the Secretary regarding the matter. The response shall include a description of measures proposed by the agency for avoiding the adverse effects, or to the extent the adverse effects cannot be avoided, mitigating the adverse effects of the action on such essential fish habitat. In the case of a response that is inconsistent with the recommendations of the Secretary, the Federal agency shall explain how the alternative measures proposed will avoid the adverse effects of such action on essential fish habitat or, to the extent that adverse effects cannot be avoided, mitigate the adverse effects.(C)PublicationThe Secretary shall make available to the public—(i)any recommendation made under subparagraph (A) on the date on which such recommendation is made; and(ii)any response made by an agency under subparagraph (B) on the date on which such response is received.(5)Habitat area of particular concernIn this subsection, the term habitat area of particular concern means a specific type of area that is a part of or within an essential fish habitat that—(A)provides an important ecological function, including for maintaining and restoring the biomass, demographic, spatial, or genetic characteristics of fish populations;(B)is sensitive to human-induced environmental degradation;(C)is or will be significantly stressed by human activities;(D)due to prevailing or anticipated future environmental conditions, is or may become important to the health of managed species; or(E)is rare..208.Ocean Aquaculture Research and Policy Program(a)EstablishmentThe Administrator shall establish an Ocean Aquaculture Research and Policy Program to address opportunities, challenges, and innovation in restorative ocean aquaculture development, siting, and operations in the coastal waters and exclusive economic zone through—(1)investment in research and technical assistance to ensure adverse impacts to the marine environment can be fully understood, anticipated, accounted for, and avoided and impacts to wild-capture fisheries and marine wildlife are minimized during the species selection, design, development, siting, and operation of aquaculture facilities; and(2)the development and application of best management practices to ensure the species selection, design, development, siting, and operation of restorative ocean aquaculture maximizes potential benefits while minimizing potential adverse impacts to the marine environment and wild-capture fisheries.(b)Use of existing programsThe Administrator shall use existing grant and research programs to support the design, development, siting, and operation of restorative ocean aquaculture using best management practices to maximize potential benefits and minimize potential adverse impacts to the marine environment.(c)Prioritization in other programsIn carrying out other programs relating to aquaculture research and development, the Administrator shall prioritize restorative ocean aquaculture, including in carrying out—(1)the Small Business Innovation Research Program of the National Oceanic and Atmospheric Administration;(2)the National Sea Grant College Program; and(3)section 2 of the Act of August 11, 1939 (15 U.S.C. 713c–3).(d)Prioritization within the programIn carrying out this section, the Administrator shall prioritize support for research and technology development that includes—(1)design analyses of restorative aquaculture systems to maximize ecosystem benefits while avoiding adverse impacts to the marine environment and wild-capture fisheries and marine wildlife;(2)spatial analyses to understand and evaluate where siting of restorative aquaculture can minimize adverse impacts to migratory birds and waterbirds, marine birds and mammals, endangered species, and other aspects of the marine ecosystem;(3)monitoring both the individual and cumulative environmental impacts of current and proposed small scale aquaculture operations to inform potential impacts of large-scale operations and siting;(4)offshore monitoring, remediation, and mitigation technology development; and(5)understanding and preparing for impacts that climate change may have on design development, siting, and operations of restorative aquaculture facilities and the marine environment.(e)ReportNot later than 1 year after the date of the enactment of this Act, the National Academies shall submit to the Administrator and to Congress a report that reviews, compiles, and synthesizes existing technologies and assessments of restorative ocean aquaculture to further inform ongoing research and technical assistance funded under subsection (c).(f)ContentThe report required by subsection (e) shall include the following:(1)A quantitative assessment of the capacity for sequestering and storing significant amounts of carbon from the atmosphere and ocean to mitigate the impacts of climate change.(2)A comprehensive assessment of the blue carbon potential for an aquaculture project, including its potential environmental impacts, including cumulative impacts, to native marine species and marine habitat and the potential adverse wildlife interactions likely to result from the use of restorative aquaculture technologies in use or under development worldwide.(3)A comprehensive assessment of the potential impacts, including cumulative impacts, to wild-capture fisheries and marine wildlife and the productivity thereof likely to result from the use of restorative aquaculture technologies in use or under development worldwide.(4)An assessment of any known ecosystems services that have been derived from restorative ocean aquaculture and design, including siting and size parameters that maximize those benefits.(5)A detailed discussion of the mitigation measures available currently to reduce any negative environmental or wild-capture fisheries and marine wildlife impacts identified and their degree of efficacy, as well as the real-time facility monitoring options available.(6)Recommendations of regionally relevant siting, installation, and operations standards necessary to ensure that restorative ocean aquaculture facilities are developed and operated in a manner which minimizes impacts to the marine environment and avoids and minimizes harmful interactions with marine wildlife and habitat or conflict with other existing ocean-user groups.(7)Economic analysis identifying the potential benefits and impacts to commercial and recreational fishing and ocean recreation industries resulting from restorative ocean aquaculture.(8)Recommendations for further research and assessments that should be supported.(9)A sustainability classification system to assess the various types of restorative aquaculture on a range of life cycle ecological and social benefits and provides a composite score with which to rank such types of restorative aquaculture.IIICoastal Zone Management Act amendments301.Grants to further achievement of Tribal coastal zone objectives(a)Grants authorizedThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following:320.Grants to further achievement of Tribal coastal zone objectives(a)Grants authorizedThe Secretary may award competitive grants to Indian Tribes to further achievement of the objectives of such a Tribe for such Tribe’s Tribal coastal zone.(b)Cost share(1)In generalThe Federal share of the cost of any activity carried out with a grant under this section shall be—(A)in the case of a grant of less than $200,000, 100 percent of such cost; and(B)in the case of a grant of $200,000 or more, 95 percent of such cost, except as provided in paragraph (2).(2)WaiverThe Secretary may waive the application of paragraph (1)(B) with respect to a grant to an Indian Tribe, or otherwise reduce the portion of the share of the cost of an activity required to be paid by an Indian Tribe under such paragraph, if the Secretary determines that the Tribe does not have sufficient funds to pay such portion.(c)CompatibilityThe Secretary may not award a grant under this section unless the Secretary determines that the activities to be carried out with the grant are compatible with this title and that the grantee has consulted with the affected coastal state regarding the grant objectives and purposes.(d)Authorized objectives and purposesAmounts awarded as a grant under this section shall be used for 1 or more of the objectives and purposes authorized under subsections (b) and (c), respectively, of section 306A.(e)FundingOf amounts appropriated to carry out this Act, $5,000,000 is authorized to carry out this section for each of fiscal years 2021 through 2025.(f)DefinitionsIn this section:(1)Indian landThe term Indian land has the meaning given such term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).(2)Indian TribeThe term Indian Tribe means an Indian Tribe, as that term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)Tribal coastal zoneThe term Tribal coastal zone means any Indian land of an Indian Tribe that is within the coastal zone.(4)Tribal coastal zone objectiveThe term Tribal coastal zone objective means, with respect to an Indian Tribe, any of the following objectives:(A)Protection, restoration, or preservation of areas in the Tribal coastal zone of such Tribe that hold—(i)important ecological, cultural, or sacred significance for such Tribe; or(ii)traditional, historic, and esthetic values essential to such Tribe.(B)Preparing and implementing a special area management plan and technical planning for important coastal areas.(C)Any coastal or shoreline stabilization measure, including any mitigation measure, for the purpose of public safety, public access, or cultural or historical preservation..(b)GuidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall issue guidance for the program established under the amendment made by subsection (a), including the criteria for awarding grants under such program based on consultation with Indian Tribes (as that term is defined in that amendment).(c)Use of State grants To fulfill tribal objectivesSection 306A(c)(2) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455a(c)(2)) is amended—(1)in subparagraph (D), by striking ; and and inserting a semicolon; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:(F)fulfilling any Tribal coastal zone objective (as that term is defined in section 320)..(d)Other programs not affectedNothing in this section and the amendments made by this section may be construed to affect the ability of an Indian Tribe to apply for, receive assistance under, or participate in any program authorized by the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) or other related Federal laws.302.Eligibility of District of Columbia for Federal funding under the Coastal Zone Management Act of 1972Section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4)) is amended by inserting the District of Columbia, after the term also includes.303.Coastal and Estuarine Land Conservation ProgramSection 307A of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456–1) is amended—(1)by striking the heading and inserting Coastal and Estuarine Land Conservation Program;(2)by amending subsection (a) to read as follows:(a)In generalThe Secretary may conduct a Coastal and Estuarine Land Conservation Program, in cooperation with State, regional, and other units of government, for the purposes of protecting important coastal and estuarine areas that—(1)have significant conservation, recreation, coastal access, ecological, historical, or aesthetic value;(2)are threatened by conversion from their natural, undeveloped, or recreational state to other uses; or(3)could be managed or restored to effectively conserve, enhance, or restore ecological function or mitigate climate change.;(3)in subsection (c)—(A)by amending paragraph (7) to read as follows:(7)Priority shall be given to lands that—(A)can be effectively managed and protected and that have significant ecological value;(B)(i)are under an imminent threat of conversion to a use that will degrade or otherwise diminish their natural, undeveloped, or recreational state;(ii)serve to mitigate the adverse impacts caused by coastal population growth in the coastal environment;(iii)are within a national estuarine research reserve designated under section 315, a national wildlife refuge, or a national estuary program, or are proposed for designation as such a reserve or other such protected area; or(iv)are under threat due to climate change or may serve to mitigate the adverse effects of climate change, including through the storage of blue carbon, and to facilitate inland migration of coastal ecosystems in response to sea level rise; and(C)to the maximum extent practicable, benefit communities that may not have adequate resources to prepare for or respond to coastal hazards or to access the coastline, including low income communities, communities of color, Tribal and Indigenous communities, and rural communities.; and(B)in paragraph (10), by striking triennially and inserting every 5 years;(4)in subsection (f)—(A)in paragraph (2)(B), by inserting for any territory of the United States that is unable to provide the match, after community,; and(B)in paragraph (4)—(i)in subparagraph (A)(i), by striking meets the criteria set forth in section 2(b) and inserting the goals set forth in subsection (b); and(ii)in subparagraph (C), by striking (A) and inserting subparagraph (A);(5)in subsection (h), by striking the second sentence; and(6)in subsection (l), by striking fiscal years 2009 through 2013 and inserting 2021 through 2025.304.Coastal Zone Management FundSection 308 of Coastal Zone Management Act of 1972 (16 U.S.C. 1456a) is amended to read as follows:308.Coastal Zone Management Fund(a)EstablishmentThere is established a fund, to be known as the Coastal Zone Management Fund, which shall consist of fees deposited into the Fund under section 307(i)(3) and any other funds appropriated to the Fund.(b)Grants for post-Disaster response to severe coastal flood events(1)In generalIn response to a major disaster declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a result of flood and related damages in the coastal zone of a State, the Secretary may issue a grant to such State for a purpose described in paragraph (2).(2)Eligible usesA State may use funds provided under this subsection to—(A)improve resilience to future severe coastal flood hazards including activities and projects related to—(i)publicly owned infrastructure;(ii)residential and commercial structures;(iii)natural infrastructure; or(iv)waste disposal sites and industrial facilities;(B)assess damages after a major disaster described in paragraph (1);(C)plan, design, or engineer a project to—(i)restore, expand, install, or relocate natural infrastructure;(ii)remove damaged assets, restore sites to safe conditions, and select alternative sites; or(iii)facilitate the landward migration of coastal ecosystems; or(D)implement a project described by subparagraph (C).(3)Federal shareThe Secretary may issue a grant under this subsection for an amount not to exceed—(A)90 percent of the cost of an activity described in subparagraph (A) or (B) of paragraph (2);(B)except as provided in subparagraph (C), 60 percent of the cost of an activity described in paragraph (2)(D);(C)75 percent of the cost of an activity provided for in a plan approved under subsection (f); or(D)100 percent of the cost of any activity described in subparagraph (A), (B), or (C) of paragraph (2) responding to the effects of a severe coastal flood in a disadvantaged community that is identified in a plan approved under subsection (f).(c)Grants for severe coastal flood hazard planning(1)In generalThe Secretary, at the request of a Governor of a coastal state, may use amounts in the Fund to issue a grant to a coastal state with an approved coastal zone management program for the timely response to a severe coastal flood hazard.(2)ProposalTo be considered for a grant under this section, a State shall submit a grant proposal to the Secretary in a time, place, and manner determined by the Secretary. Such proposal shall—(A)describe the risks that severe coastal flood hazards pose in the State and goals for reducing loss of life and property and sustaining coastal ecosystems in response to these risks;(B)include consideration of related plans including the Coastal Zone Management Plan of the State, the Hazard Mitigation Plan of the State, and the severe coastal flood hazard preparedness plans, if any, of neighboring States;(C)be developed in conjunction with local governments in the coastal zone of the State and provided for public review and comment on the plan, including holding a public hearing and engaging disadvantaged communities; and(D)be substantially consistent with the guidance issued under subsection (e)(1)(C).(3)CriteriaIn determining the amount of a grant under this subsection, the Secretary shall consider the—(A)area and population of the coastal zone of the applicant State;(B)the risks that severe coastal flood hazards pose to the State; and(C)the reduction of severe coastal flood hazards expected as a result of the proposal.(4)Limitation on amount of funds to be awardedGrants made pursuant to this subsection in any fiscal year shall not exceed 50 percent of the funds in the Fund as a result of appropriations pursuant to subsection (j)(1).(5)Federal share(A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of an activity funded by a grant issued under this subsection shall not exceed—(i)75 percent of the cost of the activity; or(ii)85 percent of the cost of the activity in the case of a State that has enacted a requirement for the disclosure of severe coastal flood hazards, including sea level rise, that meets criteria for such disclosure established by the Secretary, to buyers of real estate in the coastal zone.(B)ExceptionThe Secretary may reduce or waive the matching requirement under paragraph (5) if a coastal state submits a written request to the Secretary for a waiver with a justification as to why the State cannot meet the match requirement, and the Secretary determines such justification sufficient to waive such requirement.(d)Grants for Severe Coastal Flood Hazard Plan Implementation(1)In generalThe Secretary, at the Secretary’s discretion or at the request of the Governor of a State, may use amounts in the Fund to issue grants to a coastal state with a severe coastal flood hazard preparedness plan approved under subsection (f) to implement the approved plan.(2)Eligible activitiesActivities eligible for funding under this subsection include—(A)conducting a public awareness campaign to inform the public and decision-makers about severe coastal flood hazards;(B)developing, enacting, and administering a state or local law prohibiting new and significantly expanded development in areas at risk of severe coastal flood hazards; (C)developing, enacting, and administering a state requirement for disclosure of severe coastal flood hazards, including sea level rise, to buyers of real estate;(D)making grants to local governments, or regional consortiums of local governments, to implement the state plan, including development of local or regional plans and site-specific plans or projects; and(E)planning, designing, and implementing projects to—(i)protect existing public infrastructure and residential and commercial properties, including built structures, natural infrastructure, and living shorelines;(ii)relocate infrastructure or structures at risk of damage by severe coastal flood hazards, restore such sites to safe conditions, and select alternative sites;(iii)remove structures damaged by severe coastal flood hazards and restore such site to safe conditions;(iv)protect waste disposal facilities in areas at risk of severe coastal flood hazards or relocate such facilities to alternative sites; and(v)facilitate the landward migration of coastal ecosystems.(3)ConsiderationsGrants made pursuant to this subsection shall be in response to an annual request for proposals. In determining the amount of a grant, the Secretary shall consider—(A)the area and population of the coastal zone of the State;(B)the risks that severe coastal flood hazards pose in the State and the reduction of coastal flood hazards expected as a result of the proposal;(C)demonstration of innovative approaches to preparing for severe coastal flood hazards; and(D)benefits to disadvantaged communities identified in a plan approved under subsection (f).(4)Federal shareA grant under this subsection shall be limited to 75 percent of the cost of the proposal, except that the Secretary may reduce or waive the such matching requirement if a coastal state submits to the Secretary in writing a request for a waiver with a justification as to why the State cannot meet the match requirement, and the Secretary agrees with the justification and grants the waiver.(e)Technical support to States(1)In generalThe Secretary shall take such actions as the Secretary determines necessary to support States in carrying out this section, including at a minimum the following:(A)Periodic assessment of storm flood risk and relative sea level and lake level changes along the United States coastline, including estimates of changes in storm intensity and relative sea or lake levels by 2040, 2060, 2080, and 2100.(B)Operation of an online mapping tool to describe areas at risk of temporary flooding from future coastal storms and permanent inundation as a result of sea or long term lake level changes.(C)Publication, not later than 1 year after the date of enactment of this section and periodically thereafter, of guidance for the development of State plans approved under subsection (f).(D)Establishment, not later than 1 year after the date of enactment of the Ocean Climate Emergency Action Now Act of 2020, of minimum criteria for disclosure of severe coastal flood hazards, including sea level rise, to buyers of real estate in the coastal zone.(E)Creation, not later than 1 year after the date of enactment of the Ocean Climate Emergency Action Now Act of 2020, and periodic updating, of an online dashboard describing the key features of State or local government requirements for disclosure of severe coastal flood hazards to buyers of real estate.(F)Establishment, not later than 1 year after the date of enactment of the Ocean Climate Emergency Action Now Act of 2020, after consultation with the Administrator of the Environmental Protection Agency, of standards for restoration to safe conditions of sites from which infrastructure or other structures have been relocated.(2)The guidance developed by the Secretary pursuant to paragraph (1)(C) shall, at a minimum—(A)provide information States need to establish State-specific estimates of severe coastal flood hazards, including more severe storms and relative sea and lake levels, and planning targets for such hazards for the years 2040, 2060, 2080, and 2100;(B)describe approaches the State should consider to prohibit new or expanded development in areas at risk of severe coastal flood hazards;(C)outline considerations for State grants to support local governments in the coastal zone, or consortiums of such governments acting on a regional basis, in developing or implementing parts of a plan approved under subsection (f);(D)describe methods for evaluation of response options including construction of structures to protect assets and relocation to alternative sites, including cost comparison in the context of available resources, and related considerations;(E)review options for establishing priorities for removal of damaged or abandoned structures and restoration of sites to safe conditions;(F)describe social justice policies and practices the State should consider adopting, including criteria for identifying disadvantaged communities within the coastal zone of the State and the policies and practices the State should consider adopting to assure that interests of such communities are addressed in State plans developed pursuant to this section;(G)identify areas in coastal communities, or other locations in the State, that have minimal severe coastal flood hazards, that are appropriate for relocation of people and assets, and can sustain the identity and cultural heritage of relocated communities;(H)provide information and practices for identifying coastal areas that are important to the successful landward migration of ecosystems in response to severe coastal flood hazards and measures for protecting these migration pathways;(I)identify tools to identify waste disposal sites and related sites that pose a risk of water pollution as a result of severe coastal flood hazards and describe practices the State should consider to protect or relocate such facilities or sites; and(J)describe opportunities to improve public access to the shoreline as a result of improved preparedness for severe coastal flood hazards.(f)Approval of plansThe Secretary shall establish a process for approving plans under this section.(g)AdministrationThe Secretary may use amounts in the Fund for expenses incident to the administration of this section, in an amount not to exceed $250,000 or 3 percent of the amount in the Fund, whichever is less, for each year.(h)Report to CongressThe Secretary shall, not later than 3 years after the date of enactment of the Ocean Climate Emergency Action Now Act of 2020, and every 3 years thereafter, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing the development of plans and projects under this section, changes in severe coastal flood hazards, including changes to risks to disadvantaged communities, and making recommendations to better respond to these challenges.(i)DefinitionsIn this section:(1)Disadvantaged communitiesThe term disadvantaged communities means areas of the coastal state identified in a plan approved under subsection (f) that disproportionately suffer from a combination of economic, health, and environmental burdens including poverty, high unemployment, air and water pollution, presence of hazardous wastes as well as high incidence of asthma and heart disease. (2)Green infrastructureThe term green infrastructure has the meaning provided in section 502(27) of the Federal Water Pollution Control Act (33 U.S.C. 1362(27)). (3)Living shorelineThe term living shoreline means a protected, stabilized coastal edge made of natural materials such as plants designed to provide wildlife habitat, as well as natural resilience to shorelines.(4)Natural infrastructureThe term natural infrastructure means coastal wetlands, beaches, dunes, marshes, mangrove forests, municipal green infrastructure, and living shorelines. (5)Publicly owned infrastructureThe term publicly owned infrastructure means buildings, structures, and facilities and appurtenances of drinking water, sewage treatment, natural gas, or electric power utilities owned by a municipal, county, or State government or a combination of such governments. (6)Safe conditionsThe term safe conditions refers to standards for restoration of sites from which infrastructure or structures are relocated established by the Secretary pursuant to subsection (e)(1)(F) and are protective of human health and the environment. (7)Severe coastal flood hazardsThe term severe coastal flood hazards means temporary flooding resulting from coastal storms and storm surge, tsunamis, and changing lake levels and permanent inundation from rising sea levels and land subsidence, including landward migration of shorelines impacting residential and commercial property, infrastructure, and ecosystems.(8)Waste disposal siteThe term waste disposal site means a publicly or privately owned solid waste landfill or disposal site, hazardous waste landfill of disposal site, sites included on the National Priorities List developed under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), and sites for the disposal of coal combustion residuals from coal-fired power plants, provided that such sites are identified in a plan approved under subsection (f).(j)Authorization of appropriations(1)In generalThere is authorized to be appropriated into the Fund for use by the Secretary $100,000,000 for each of fiscal years 2021 through 2025, which shall remain available until expended without fiscal year limitation.(2)Major disastersThere is authorized to be appropriated into the Fund for use by the Secretary to respond to a major disaster declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) such sums as may be necessary. Funds appropriated pursuant to this paragraph may only be used to make grants to the State or States in which the major disaster occurred and shall remain available until expended without fiscal year limitation..305.Authorization of appropriationsSection 318(a) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1464(a)) is amended to read as follows:(a)In generalThere are authorized to be appropriated to the Secretary, to remain available until expended— (1)for grants under sections 306, 306A, and 309, $95,000,000 for each of fiscal years 2021 through 2025; and(2)for grants under section 315, $37,000,000 for each of fiscal years 2021 through 2025..306.Amendments to National Estuarine Research Reserve System program(a)Designation of additional reservesNot later than 5 years after the date of the enactment of this Act, the Secretary of Commerce shall designate not less than 5 new national estuarine reserves under section 315 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461) that ensure the National Estuarine Research Reserve System includes areas in—(1)all biogeographic regions of the United States; and(2)each coastal state (as that term is defined in that Act).(b)Guidelines for tracking and modeling the impacts of climate changeSection 315(c) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461(c)) is amended—(1)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6); and(2)by inserting after paragraph (2) the following:(3)the establishment of coordinated long-term data monitoring and methods throughout the System for tracking and modeling the impacts of climate change on estuarine systems, including impacts on lake levels and sea levels;.(c)Promotion and coordination of estuarine researchSection 315(d) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461(d)) is amended—(1)in paragraph (1), by striking ; and and inserting a semicolon; (2)in paragraph (2), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:(3)establishing and managing the Margaret A. Davidson Graduate Research Fellowship to provide, subject to the availability of appropriations, financial assistance to graduate research that utilizes the national estuarine research reserves; (4)establishing a Central Data Management office and System Science Collaborative; and(5)carrying out monitoring, education, extension, and coastal training programs throughout the System..(d)Land acquisition and constructionSection 315 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461) is amended by adding at the end the following:(h)Land Acquisition and constructionThe Secretary may use funds authorized under section 318 for land acquisition and the construction and renovations of facilities required to meet delivery of System programs and services, or to meet changing needs of programs under this title. Such construction shall incorporate green design principles, materials, energy efficiency, and adaptive reuse strategies, and the development of innovative coastal technology and management strategies that enhance resilience of System facilities and lands. .IVCoastal Resiliency and Adaptation401.Living Shoreline Grant Program(a)EstablishmentThe Administrator shall make grants to eligible entities for purposes of—(1)designing and implementing large- and small-scale, climate-resilient living shoreline projects; and(2)applying innovative uses of natural materials and systems to protect coastal communities, habitats, and natural system functions.(b)Project proposalsTo be eligible to receive a grant under this section, an eligible entity shall—(1)submit to the Administrator a proposal for a living shoreline project, including monitoring, data collection, and measurable performance criteria with respect to the project; (2)demonstrate to the Administrator that the entity has any permits or other authorizations from local, State, and Federal Government agencies necessary to carry out the living shoreline project or provide evidence demonstrating general support from such agencies; and (3)include an engagement or education component that seeks and solicits feedback from the local or regional community most directly affected by the proposal.(c)Project selection(1)Development of criteriaThe Administrator shall select eligible entities to receive grants under this section based on criteria developed by the Administrator, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center.(2)ConsiderationsIn developing criteria under paragraph (1) to evaluate a proposed living shoreline project, the Administrator shall take into account—(A)the potential of the project to protect the community and maintain the viability of the environment, such as through protection of ecosystem functions, environmental benefits, or habitat types, in the area where the project is to be carried out;(B)the historic and future environmental conditions of the project site, particularly those environmental conditions affected by climate change;(C)the net ecological benefits of the project including the potential of the project to contribute to carbon sequestration; (D)the ability of the entity proposing the project to demonstrate the potential of the project to protect the coastal community where the project is to be carried out, including through—(i)mitigating the effects of erosion;(ii)attenuating the impact of coastal storms and storm surge;(iii)mitigating shoreline flooding;(iv)mitigating the effects of sea level rise, accelerated land loss, and extreme tides;(v)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems;(vi)protecting important cultural sites or values; or(vii)such other forms of coastal protection as the Administrator considers appropriate; and (E)the potential of the project to support resiliency at a military installation or community infrastructure supportive of a military installation (as such terms are defined in section 2391 of title 10, United States Code).(3)PriorityIn selecting living shoreline projects to receive grants under this section, the Administrator shall give priority consideration to a proposed project to be conducted in an area—(A)for which the President has declared, during the 10-year period preceding the submission of the proposal for the project under subsection (b), that a major disaster exists pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) because of a hurricane, tropical storm, coastal storm, or flooding; (B)that has a documented history of coastal erosion or frequent coastal inundation during that 10-year period; or(C)that includes communities that may not have adequate resources to prepare for or respond to coastal hazards, including low income communities, communities of color, Tribal communities, Indigenous communities, and rural communities. (4)Minimum standards(A)In generalThe Administrator shall develop minimum standards to be used in selecting eligible entities to receive grants under this section, taking into account—(i)the considerations described in paragraph (2); (ii)the need for such standards to be general enough to accommodate concerns relating to specific project sites; and (iii)the consideration of an established eligible entity program with systems to disburse funding from a single grant to support multiple small-scale projects.(B)ConsultationsIn developing standards under subparagraph (A), the Administrator—(i)shall consult with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center; and(ii)may consult with—(I)relevant interagency councils, such as the Estuary Habitat Restoration Council; (II)Indian Tribes and Tribal organizations;(III)State coastal management agencies; and(IV)relevant nongovernmental organizations.(d)Use of fundsA grant awarded under this section to an eligible entity to carry out a living shoreline project may be used by the eligible entity only—(1)to carry out the project, including administration, design, permitting, entry into negotiated indirect cost rate agreements, and construction; (2)to monitor, collect, and report data on the performance (including performance over time) of the project, in accordance with standards issued by the Administrator under subsection (f)(3); or (3)to incentivize landowners to engage in living shoreline projects.(e)Cost Sharing(1)In generalExcept as provided in paragraph (2), an eligible entity that receives a grant under this section to carry out a living shoreline project shall provide, from non-Federal sources, funds or other resources (such as land or conservation easements or in-kind matching from private entities) valued at not less than 50 percent of the total cost, including administrative costs, of the project.(2)Reduced matching requirement for certain communitiesThe Administrator may reduce or waive the matching requirement under paragraph (1) for an eligible entity representing a community or nonprofit organization if—(A)the eligible entity submits to the Administrator in writing—(i)a request for such a reduction or waiver and, in the case of a request for a reduction, the amount of the reduction; and(ii)a justification for why the entity cannot meet the matching requirement; and(B)the Administrator agrees with the justification. (f)Monitoring and reporting(1)In generalThe Administrator shall require each eligible entity receiving a grant under this section (or a representative of the entity) to carry out a living shoreline project—(A)to transmit to the Administrator data collected under the project;(B)to monitor the project and to collect data on—(i)the ecological and economic benefits of the project and the protection provided by the project for the coastal community where the project is carried out, including through—(I)mitigating the effects of erosion;(II)attenuating the impact of coastal storms and storm surge;(III)mitigating shoreline flooding;(IV)mitigating the effects of sea level rise, accelerated land loss, and extreme tides;(V)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems; or(VI)such other forms of coastal protection as the Administrator considers appropriate; and(ii)the performance of the project in providing such protection;(C)to make data collected under the project available on a publicly accessible internet website of the National Oceanic and Atmospheric Administration; and(D)not later than 1 year after the entity receives the grant, and annually thereafter until the completion of the project, to submit to the Administrator a report on—(i)the data described in subparagraph (B); and(ii)the effectiveness of the project in increasing protection of the coastal community where the project is carried out through living shorelines techniques, including—(I)a description of—(aa)the project;(bb)the activities carried out under the project; and(cc)the techniques and materials used in carrying out the project.(2)GuidelinesIn developing guidelines relating to the data collected under paragraph (1)(B), the Administrator shall consider how additional data could safely be collected before and after major disasters or severe weather events to measure project performance and project recovery.(3)Standards(A)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, relevant interagency councils, and relevant nongovernmental organizations, issue standards for the monitoring, collection, and reporting under subsection (d)(2) of data regarding the performance of living shoreline projects for which grants are awarded under this section.(B)ReportingThe standards issued under subparagraph (A) shall require an eligible entity receiving a grant under this section to report the data described in that subparagraph to the Administrator on a regular basis.(g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $50,000,000 for each of fiscal years 2021 through 2025 for purposes of carrying out this section.(h)Minimum required funds for shoreline projects located within the Great LakesThe Secretary shall use not less than 10 percent of the funds awarded under this section for grants to projects located in the Great Lakes.(i)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means any of the following:(A)A unit of a State or local government.(B)An organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code.(C)An Indian Tribe.(2)Living shoreline projectThe term living shoreline project—(A)means a project that—(i)restores or stabilizes a shoreline, including marshes, wetlands, and other vegetated areas that are part of the shoreline ecosystem, by using natural materials and systems to create buffers to attenuate the impact of coastal storms, currents, flooding, and wave energy and to prevent or minimize shoreline erosion while providing a net ecological benefit to ecosystems and habitats;(ii)incorporates as many natural elements as possible, such as native wetlands, kelp forests, submerged aquatic plants, corals, oyster shells, native grasses, shrubs, or trees;(iii)utilizes techniques that incorporate ecological and coastal engineering principles in shoreline stabilization; and(iv)to the extent possible, maintains or restores existing natural slopes and connections between uplands and adjacent wetlands or surface waters;(B)may include the use of—(i)natural elements, such as sand, wetland plants, logs, oysters or other shellfish, submerged aquatic vegetation, corals, native grasses, shrubs, trees, or coir fiber logs;(ii)project elements that provide ecological benefits to coastal ecosystems and habitats in addition to shoreline protection; and(iii)structural materials, such as stone, concrete, wood, vinyl, oyster domes, or other approved engineered structures in combination with natural materials; and(C)may include a project that expands upon or restores natural living shorelines or existing living shoreline projects.(3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.402.National Oceanic and Atmospheric Administration coastal resilience research grants(a)In generalThe Administrator shall annually carry out a competitively awarded grant program (referred to in this section as the Program) focused on interdisciplinary coastal resilience and sustainability.(b)ObjectiveThe objective of the Program shall be to develop scalable, best practices—(1)to prepare more resilient, sustainable coastal communities; and(2)to reduce disaster recovery costs.(c)CollaborationThe Administrator shall conduct the Program in collaboration with business and industry, government agencies, academic institutions, and coastal community stakeholders.(d)EligibilityTo be eligible for a grant under the Program, an applicant shall be an institution of higher education, nonprofit organization, State, local, or Tribal government, for-profit organization, United States territory, or Federal agency that has statutory authority to receive transfers of funds.(e)Coastal resilience research competitive grants(1)In generalIn awarding grants under the Program, the Administrator shall give priority to coastal resilience research projects that focus on—(A)protecting life and critical infrastructure;(B)developing decision-support tools useful to coastal communities;(C)determining societal, ecological, and resiliency benefits of coastal restoration and natural, nature-based, and man-made infrastructure, and how those benefits affect the sustainability of coastal ecosystems;(D)volunteer and community-science monitoring of coastal and marine resources as part of efforts to protect coastal communities from sea level rise;(E)monitoring and developing ecosystem-based approaches to managing coastal ecosystems to promote sustainability;(F)assessing and enhancing the capacity of human communities to adapt to coastal natural disasters;(G)assessing coastal vulnerability and risk;(H)evaluating adaptation and restoration approaches to reduce risk, including through the use of natural, nature-based, and man-made features;(I)minimizing costs associated with damages incurred from natural disasters, flooding, and sea level rise; and(J)developing curriculum for new programs in coastal restoration at public community colleges and within college Sea Grant programs to train the new coastal restoration workforce.(f)DonationsThe Administrator may accept and use donations of funds to implement this section.(g)DefinitionsIn this section:(1)Critical infrastructureThe term critical infrastructure means infrastructure, including natural or nature-based infrastructure, the destruction or damaging of which would have a debilitating impact on national security or economic security, undermine community resiliency and adaptation, or threaten public health or safety.(2)Natural and nature-based featuresThe term natural or nature-based features means coastal wetlands, beaches, dunes, marshes, mangrove forests, municipal green infrastructure, and living shorelines. 403.Grants for recovering oysters(a)EstablishmentThe Administrator shall establish a grant program (in this section referred to as the Program) under which the Administrator shall award grants to eligible entities for the purpose of conducting research on the conservation, restoration, or management of oysters in estuarine ecosystems.(b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(c)Allocation of grant funds(1)In generalThe Administrator shall award a grant under the Program to eligible entities that submit an application under subsection (b).(2)Matching requirement(A)In generalExcept as provided in subparagraph (B), the total amount of Federal funding received under the Program by an eligible entity may not exceed 85 percent of the total cost of the research project for which the funding was awarded. For the purposes of this subparagraph, the non-Federal share of project costs may be provided by in-kind contributions and other noncash support.(B)WaiverThe Administrator may waive all or part of the requirement in subparagraph (A) if the Administrator determines that no reasonable means are available through which an eligible entity applying for a grant under this section can meet such requirement and the probable benefit of such research project outweighs the public interest in such requirement.(3)Equitable distributionThe Administrator shall ensure, to the maximum extent practicable, that grant funding under this section is apportioned according to the historic baseline oyster population of each estuary of the United States.(d)DefinitionsIn this section:(1)Academic communityThe term academic community means faculty, researchers, professors, and representatives of State-accredited colleges and universities.(2)Eligible entityThe term eligible entity means a member of the academic community, a member of the seafood industry, a relevant nonprofit organization, or a relevant State agency, that is proposing or conducting a research project on the conservation, restoration, or management of oysters in an estuarine ecosystem developed through consultation with a member of the academic community, a member of the seafood industry, a relevant nonprofit organization, or a relevant State agency.(3)Historic baselineThe term historic baseline means the estimated population of oysters in an estuary in 1850.(4)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(5)Seafood industryThe term seafood industry means shellfish growers, shellfish harvesters, commercial fishermen, and recreational fishermen.(e)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $6,000,000 for each of fiscal years 2021 through 2025 to carry out this section.404.Improvements to the National Oceans and Coastal Security Act(a)DefinitionsSection 902 of the National Oceans and Coastal Security Act (16 U.S.C. 7501) is amended—(1)by amending paragraph (5) to read as follows:(5)Indian tribeThe term Indian Tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).; (2)by amending paragraph (7) to read as follows:(7)Tidal shorelineThe term tidal shoreline means a tidal shoreline or a Great Lake shoreline as such terms are used in section 923.110(c)(2)(i) of title 15, Code of Federal Regulations, or a similar successor regulation.; and(3)by adding at the end the following: (8)Blue carbonThe term blue carbon means the ability of an ocean or coastal ecosystem, habitat, or other natural resource to absorb, capture, and contain atmospheric carbon dioxide..(b)Improvements to National Oceans and Coastal Security Fund(1)Establishment of fund requiredSubsection (a) of section 904 of such Act (16 U.S.C. 7503) is amended by inserting and jointly manage after establish.(2)DepositsParagraph (1) of section 904(b) of such Act (16 U.S.C. 7503(b)) is amended to read as follows:(1)In generalThere shall be deposited into the Fund, which shall constitute the assets of the Fund, amounts as follows:(A)Amounts appropriated for the Fund.(B)Such other amounts as may be appropriated or otherwise made available to carry out this title..(3)ExpendituresSection 904 of such Act (16 U.S.C. 7503) is amended by striking subsection (d) and inserting the following:(d)Expenditure(1)Amounts deposited equaling or exceeding $100,000,000If amounts deposited into the Fund in a fiscal year equal or exceed $100,000,000—(A)not more than 80 percent of such amounts may be used in that fiscal year for the award of grants under subsection (b) of section 906;(B)not more than 20 percent of such amounts may be used in that fiscal year for the award of grants under subsection (c) of such section; and(C)not more than 4 percent of such amounts may be used in that fiscal year by the Administrator and the Foundation for administrative expenses to carry out this title, which amount shall be divided between the Administrator and the Foundation pursuant to an agreement reached and documented by both the Administrator and the Foundation.(2)Amounts deposited of less than $100,000,000If amounts deposited into the Fund in a fiscal year are less than $100,000,000— (A)all of such amounts shall be used in that fiscal year for the award of grants under subsection (c) of section 906; and (B)not more than 4 percent may be used by the Administrator and the Foundation for administrative expenses to carry out this title, which amount shall be divided between the Administrator and the Foundation pursuant to an agreement reached and documented by both the Administrator and the Foundation..(c)Eligible uses of the fundSection 905 of such Act (16 U.S.C. 7504) is amended to read as follows:905.Eligible uses(a)In generalAmounts in the Fund may be allocated by the Administrator and the Foundation to support programs and activities intended to protect, conserve, restore, better understand, and utilize ocean and coastal resources and coastal infrastructure, including scientific research, resiliency and spatial planning, data-sharing, and other programs and activities carried out in coordination with Federal and State departments or agencies, including the following:(1)Ocean, coastal, and Great Lakes restoration and protection, including efforts to address potential impacts of sea level change, sedimentation, erosion, changes in ocean chemistry, hurricanes and other extreme weather, flooding, and changes in ocean temperature to natural resources, communities, and coastal economies.(2)Restoration, protection, or maintenance of living ocean, coastal, and Great Lakes resources and their habitats, including habitats and ecosystems that provide blue carbon benefits.(3)Planning for and managing coastal development to enhance ecosystem and community integrity, or to minimize impacts from sea level change, hurricanes and other extreme weather, flooding, and coastal erosion.(4)Projects to address management, planning, or resiliency and readiness issues which are regional or interstate in scope, such as regional ocean partnerships or similar bodies.(5)Efforts that contribute to the understanding of ecological, economic, societal, and national security threats driven by changes to the oceans, coasts, and Great Lakes.(6)Efforts to preserve, protect, and collect data, including through public ocean and coastal data portals, that would support sustainable water-dependent commercial activities, including commercial fishing, recreational fishing businesses, aquaculture, boat building, or other coastal-related businesses. (7)Efforts to assist coastal States in repositioning, relocating, or deploying natural or nature-based features to enhance the resiliency of critical coastal transportation and emergency response, water, electrical, and other infrastructure that are already subject to or face increased future risks of hurricanes, coastal flooding, coastal erosion, or sea level change to ensure the economic security, safety, and ecological well-being of the coasts of the United States.(8)Acquiring property or interests in property if—(A)the property is located within a coastal county or adjacent county;(B)the property or interests in property are acquired through the voluntary sale, exchange, or donation of the property or interests in property by the previous owner;(C)the Governor of the State in which the property or interests in property are located approves of the acquisition; and(D)the property or interests in property are acquired in a manner that will ensure that the property or interests in property will be administered to support the purposes of this title. (9)Protection and modification of critical coastal public infrastructure affected by erosion, hurricanes or other extreme weather, flooding, or sea level change.(10)Assistance for small businesses and communities that are dependent on coastal tourism to help coastal economies minimize impacts from sea level rise and disasters.(11)Projects that use natural and nature-based approaches for enhancing the resiliency of wastewater and stormwater infrastructure (as compared to general water infrastructure, which may include drinking water systems).(12)Technical assistance to help develop comprehensive resilience and mitigation plans.(b)Prohibition on use of funds for litigationNo funds made available under this title may be used to fund litigation against the Federal Government..(d)Grants(1)AdministrationSubsection (a)(1) of section 906 of such Act (16 U.S.C. 7505) is amended—(A)by amending subparagraph (B) to read as follows:(B)Selection procedures and criteria for the awarding of grants under this section that require consultation with the Administrator and the Secretary of the Interior.;(B)by amending subparagraph (C)(ii) to read as follows:(ii)under subsection (c) to entities including States, local governments, regional and interstate collaboratives, associations, nonprofit and for-profit private entities, public-private partnerships, academic institutions, and Indian Tribes.;(C)in subparagraph (F), by striking year if grants have been awarded in that year and inserting 5 years; and(D)by adding at the end the following:(I)A method to give special consideration in reviewing proposals to projects with either direct or indirect coastal or marine blue carbon benefits and an accounting methodology to quantify those benefits for the purposes of the annual report required under section 907..(2)Grants to coastal StatesSubsection (b) of section 906 of such Act (16 U.S.C. 7505) is amended to read as follows: (b)Grants to coastal States(1)In generalSubject to section 904(d)(1) and paragraphs (2) and (3) of this subsection, the Administrator and the Foundation shall award grants to coastal States as follows:(A)50 percent of the funds provided through such grants shall be allocated equally among such coastal States.(B)25 percent of such funds shall be allocated on the basis of the ratio of tidal shoreline miles in a coastal State to the tidal shoreline miles of all coastal States.(C)25 percent of such funds shall be allocated on the basis of the ratio of population density of the coastal counties of a coastal State to the average population density of all coastal counties based on the most recent data available from the Bureau of the Census. (2)Maximum allocation to States(A)In generalNot more than 5 percent of the total funds distributed under this subsection may be allocated to any one coastal State. (B)RedistributionAny amount exceeding the limitation under subparagraph (A) that would by reason of paragraph (1) be allocated to a coastal State shall be redistributed equally among the remaining coastal States.(3)Requirement to submit plans(A)In generalTo be eligible to receive a grant under this subsection, a coastal State shall submit to the Administrator for review and approval a 5-year plan, which shall include the following:(i)Criteria pursuant to which the coastal State will determine the eligibility of entities to receive funds provided to the coastal State pursuant to the grant.(ii)A description of the competitive process the coastal State will use in allocating such funds, except in the case of allocating funds under paragraph (6), which shall include—(I)a description of the relative roles in the process of, and the consistency with process with, the State coastal zone management program approved under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), if the coastal State has such a plan, and any State Sea Grant Program, if the State has such program; and(II)a demonstration that such competitive process is consistent with the application and review procedures established under subsection (a)(1).(iii)A description of the process the coastal State will use to certify that any project or program, and the award of any contract for the expenditure of such funds, is consistent with the standard procurement rules and regulations governing comparable projects, programs, and contracts in the coastal State, including all applicable competitive bidding and audit requirements.(iv)A description of the procedures the coastal State will use to make publicly available on the internet— (I)a list of all activities supported using such funds; and (II)with respect to each such activity, an identification of, at a minimum, the recipient of such funds, the amount of such funds provided, a description of the activity, and the status of the activity.(B)UpdatesA coastal State that receives a grant under this subsection shall submit to the Administrator, not less frequently than once every 5 years after first receiving such a grant, an update to the plan submitted by the coastal State under subparagraph (A) that covers the 5-year period immediately following the most recent plan or update submitted under this paragraph.(4)Opportunity for public commentIn determining whether to approve a plan or an update to a plan described in subparagraph (A) or (B) of paragraph (3), the Administrator or the Foundation shall provide the opportunity for, and take into consideration, public input and comment on the plan.(5)Indian TribesA coastal State that receives a grant under this subsection shall ensure that Indian Tribes in the coastal State are eligible to participate in the competitive process described in the plan of the coastal State under paragraph (3)(A)(ii).(6)Nonparticipation by a StateIn any year, if a coastal State does not submit the plan required by paragraph (3) or declines the award of a grant under this subsection, the funds that would have been allocated to the coastal State shall be redistributed equally among the remaining coastal States..(3)National grants for oceans, coasts, and Great LakesSubsection (c) of such section is amended—(A)in paragraph (2)—(i)in subparagraph (B)—(I)in clause (ii), by striking ; and and inserting a semicolon;(II)by redesignating clause (iii) as clause (iv); and(III)by inserting after clause (ii) the following:(iii)nongovernmental organizations; and; and(ii)by adding at the end the following:(C)Cap on State fundingThe amount of a grant awarded under this subsection shall not count toward the maximum amount that may be allocated to a coastal State under subsection (b)(2).; and (B)by adding at the end the following: (3)Matching requirementThe Administrator and the Foundation shall require that non-Federal funds be available for a percentage of the costs (as determined by the Administrator or the Foundation, as applicable) of the activities for which any grant is awarded under this subsection..(e)Annual reportSection 907(b) of the National Oceans and Coastal Security Act (16 U.S.C. 7506(b)) is amended—(1)in paragraph (2), by striking ; and and inserting a semicolon; (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: (4)an estimate of blue carbon benefits, in tons of carbon dioxide, expected through grants awarded to projects that received special consideration under section 906 due to the potential blue carbon benefits of the projects..(f)FundingSection 908 of such Act (16 U.S.C. 7507) is amended to read as follows:908.FundingThere is authorized to be appropriated to carry out this title $100,000,000 for fiscal year 2021 and each fiscal year thereafter..405.Restoration grants for coastlines and fisheries(a)EstablishmentThe Secretary shall establish a grant program to provide funding and technical assistance to eligible entities for purposes of carrying out a project described in subsection (d).(b)Project proposalTo be considered for a grant under this section, an eligible entity shall submit a grant proposal to the Secretary in a time, place, and manner determined by the Secretary. Such proposal shall include monitoring, data collection, and measurable performance criteria with respect to the project.(c)Development of criteriaThe Secretary shall select eligible entities to receive grants under this section based on criteria developed by the Secretary, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation and the Office for Coastal Management.(d)Eligible projectsA project is described in this subsection if—(1)the purpose of the project is to restore a marine, estuarine, coastal, or Great Lake habitat, including—(A)restoration of habitat to protect or recover a species that is threatened, endangered, or a species of concern under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(B)through the removal or remediation of marine debris, including derelict vessels and fishing gear, in coastal and marine habitats; or(C)for the benefit of—(i)shellfish;(ii)fish, including diadromous fish; or(iii)coral reef; or(2)provides adaptation to climate change, including by constructing or protecting ecological features or nature-based infrastructure that protects coastal communities from sea level rise, coastal storms, or flooding, and blue carbon projects.(e)PriorityIn determining which projects to fund under this section, the Secretary shall give priority to a proposed project—(1)that would stimulate the economy;(2)for which the applicant can demonstrate that the grant will fund work that will begin not more than 90 days after the date of the award;(3)for which the applicant can demonstrate that the grant will fund work that will employ fishermen who have been negatively impacted by the COVID–19 pandemic or pay a fisherman for the use of a fishing vessel;(4)for which the applicant can demonstrate that any preliminary study or permit required before the project can begin has been completed or can be completed shortly after an award is made; or(5)that includes communities that may not have adequate resources including low income communities, communities of color, Tribal communities, Indigenous communities, and rural communities.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $3,000,000,000 for fiscal year 2021 to carry out this section, to remain available until expended.(g)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a nonprofit, a for-profit business, an institution of higher education, or a State, local, Tribal, or Territorial government.(2)FishermenThe term fishermen means commercial or for-hire fishermen or oyster farmers.(3)SecretaryIn this section, the term Secretary means the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration.406.Strategic Climate Change Relocation Initiative and Program(a)Establishment of initiativeThe Chairman of the Council on Environmental Quality (in this section referred to as the Chair) shall establish an initiative, to be known as the Strategic Climate Change Relocation Initiative (in this section referred to as the Initiative), for the purposes of coordinating Federal agency activities to identify and assist communities that have expressed affirmative interest in relocation due to health, safety, and environmental impacts from climate change, including hurricanes, flooding, sea level rise, and repeat wildfires.(b)DirectorThe Chair shall appoint a Strategic Climate Relocation Director to manage the Initiative. (c)ConsultationThe Chair shall coordinate and consult with Federal agencies conducting activities related to this section including the National Oceanic and Atmospheric Administration, the Department of the Interior, including the Bureau of Indian Affairs, the Environmental Protection Agency, the Federal Emergency Management Agency, the Department of Housing and Urban Development, the Denali Commission, the Corps of Engineers, the Office of Management and Budget, the National Economic Council, the National Security Council, the interagency subgroup on Tribal resilience of the White House Council on Native American Affairs, and other Federal agencies as appropriate.(d)External advisory panelThe Chair shall establish an external advisory panel that may include community leaders, non-governmental organizations, State and local government representatives, Tribal leaders, Indigenous community representatives, climate adaptation professionals, and other relevant experts as appropriate. (e)Report to CongressNot later than 2 years after the date of enactment of this Act, the Chair shall submit to Congress a report recommending key elements of a program, to be known as the Strategic Climate Change Relocation Program (in this section referred to as the Program) to identify and assist communities that have expressed affirmative interest in relocation due to health, safety, and environmental impacts from climate change. The report shall—(1)identify—(A)areas where climate change impacts make relocation a likely climate change adaptation strategy; (B)communities that have expressed affirmative interest in relocation (in this section referred to as sending communities); and (C)potential relocation areas and communities that have expressed interest in attracting climate migrants (in this section referred to as receiving communities); (2)propose criteria to qualify for climate relocation assistance, with preference given to disadvantaged communities where community members have indicated a preference for retreat and would otherwise be challenged to relocate;(3)describe the roles and responsibilities of specific Federal agencies in implementing the Program and how the Program should be coordinated with applicable State and Federal agency plans and programs and identify Federal programs that can be tailored to incentivize self-identification of communities as receiving areas;(4)outline the role that State and local governments should play in implementing the Program, including identification of areas or communities where people leaving areas vulnerable to climate change can consider locating, and the specific resources needed to prepare those communities to be receiving communities in terms of Federal investment in infrastructure, affordable housing, and social services; (5)summarize existing Federal and State programs for purchase of individual properties vulnerable to the impacts of climate change and propose how those programs might be restructured, improved, or expanded to incentivize climate change relocation; (6)describe measures that governments or other organizations can take to reduce the psychological stress associated with relocation to preserve or support the historical and cultural identity of communities being relocated and to restore and conserve areas that communities are relocated from as publicly accessible natural assets, and how Federal programs will support those efforts; (7)identify and recommend measures to overcome how institutional barriers, such as Federal programs that do not account for Tribal sovereignty, constrain Tribal communities’ ability to pursue self-determined management of their resources and built environment; (8)identify measures that Congress, Federal agencies, or State and local governments should take to discourage or restrict new development and hard structural measures in areas vulnerable to such significant climate change impacts that they are likely to require a solution that includes relocation, in particular, where the Federal Government could establish stricter funding requirements for post-disaster funding that require updated building codes and land use strategies reflecting climate risk; (9)describe existing policies and clarify responsibilities of governments in complying with obligations to protect private property, including providing just compensation for any taking of private property; (10)propose an application process, available online, for States and communities to express affirmative interest in climate relocation assistance, either as a leaving community or receiving community;(11)provide guidance on and identify additional funding for operations and maintenance requirements for vacated land, and identify the resources needed to prioritize public access, recreational spaces, or conservation areas; (12)review efficacy of existing flood mitigation strategies on reducing flood risk to human populations, and identify opportunities to coordinate blue-green infrastructure solutions with buyout programs that increase the resilience of remaining residents; and(13)outline the amount and timing of Federal funding that is expected to be needed to implement the Program.(f)Development of report to CongressIn developing the report required by subsection (e), the Chair shall— (1)provide for public review of and public comment on a draft of the report; (2)consult with organizations representing State and local governments; (3)consult with the external advisory panel established under subsection (d); and (4)evaluate projects implemented under the National Disaster Resilience Competition administered by the Secretary of Housing and Urban Development. (g)Climate Change Strategic Relocation Program pilot projectsNot later than 2 years after the date on which the report required by subsection (e) is submitted, the Chair shall establish and carry out pilot projects based upon the recommendations included in such report. (h)Subsequent periodic reports to CongressNot later than 3 years after the date on which the report required by subsection (e) is submitted, and every 3 years thereafter, the Chair shall submit to Congress a report evaluating progress in the implementation of the Program and making recommendations for needed changes to the Program.VOcean Health: Ocean Acidification and Harmful Algal BloomsACoastal Communities Ocean Acidification 501.State and United States definedSection 12403 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3702) is amended—(1)by redesignating paragraph (3) as paragraph (4);(2)by inserting after paragraph (2) the following: (3)StateThe term State means each State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands of the United States, and any other territory or possession of the United States.; and(3)by adding at the end the following:(5)United StatesThe term United States means the States, collectively..502.Coastal community vulnerability assessment(a)In generalSection 12406 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3705) is amended—(1)in subsection (a), by inserting (referred to in this section as the Program) after acidification program;(2)by redesignating subsection (b) as subsection (d); and(3)by inserting after subsection (a) the following:(b)Community vulnerability assessment(1)In generalNot later than 180 days after the date of the enactment of the Ocean Climate Emergency Action Now Act of 2020 and every 7 years thereafter, the Secretary, through the Program, shall conduct an ocean acidification coastal community vulnerability assessment, and issue a corresponding public report.(2)RequirementsThe assessment conducted under paragraph (1) shall—(A)identify the United States coastal communities, including island communities, low-population rural communities, and subsistence communities, that are most dependent on coastal and ocean resources that may be impacted by ocean acidification;(B)assess the nature of the social and economic vulnerabilities of those communities, including the economic effect on local or regional commercial fisheries and recreational opportunities and over what timescales such effects will be felt;(C)identify the ocean acidification impacts that might harm those communities, both in isolation and in conjunction with other changing ocean conditions, including effects from changes in ocean and coastal marine resources that are not managed by the Federal Government;(D)identify key knowledge gaps where research could be devoted to better understand the possible impacts of ocean acidification on those communities, the risks and threats facing those communities, and possible adaptation strategies for those communities; and(E)be conducted in collaboration with experts, including traditional knowledge experts, and individuals who are familiar with the unique economic, social, ecological, geographic, and resource concerns of coastal communities in the United States, including representatives from—(i)the National Marine Fisheries Service and the Office for Coastal Management of the National Oceanic and Atmospheric Administration; (ii)National Integrated Coastal and Ocean Observation System regional information coordination entities established under section 12304(c)(4) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603(c)(4));(iii)regional ocean acidification networks; and(iv)State sea grant programs (as defined in section 203 of the National Sea Grant College Program Act (33 U.S.C. 1122)).(c)Support for State and local vulnerability assessments and strategic research planningIn carrying out the Program, the Secretary shall collaborate with State, local, and Tribal government entities that are conducting or have completed vulnerability assessments, strategic research planning, or other similar activities related to ocean acidification and its impacts on coastal communities, for the purpose of—(1)determining whether such activities can be used as a model for other communities; and(2)identifying opportunities for the National Oceanic and Atmospheric Administration and other relevant Federal agencies to support such activities..(b)Ongoing input mechanismSection 12404(b)(5) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3703(b)(5)) is amended—(1)by striking including information and inserting the following: “including—(A)information; (2)by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(B)an ongoing mechanism that allows affected industry members, coastal stakeholders, non-Federal resource managers, community acidification networks, Indigenous knowledge groups, and scientific experts not employed by the Federal Government to provide input on research, data, and monitoring that is necessary to support on-the-ground management, decision making, and adaptation related to ocean acidification and the effects of such acidification; and.(c)Strategic research planSection 12405 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3704) is amended—(1)in subsection (b)—(A)in paragraph (8), by striking and at the end;(B)in paragraph (9), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(10)make recommendations to conduct research in areas, including the social sciences and economics, to address the key knowledge gaps identified in the community vulnerability assessment report conducted under section 12406(b); and; and(2)in subsection (e), by inserting , Tribal government, Indigenous and traditional knowledge expert, after industry.(d)Report on support for State and local vulnerability assessments and strategic research planningNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to Congress a report detailing the efforts of the National Oceanic and Atmospheric Administration to support State, local, and Tribal community vulnerability assessments, strategic research and planning, and monitoring needs, pursuant to section 12406(c) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (as added by subsection (a)).BOcean Acidification Prize Competitions511.Prize competitionsSection 12404 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3703) is amended by adding at the end the following:(d)Prize competitions(1)In GeneralAny Federal agency with a representative serving on the interagency working group established under this section may, either individually or in cooperation with 1 or more agencies, carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719). An agency seeking to carry out such a program shall carry out such program in coordination with the chair of such interagency working group. (2)PurposesAny prize competition carried out under this subsection shall be for the purpose of stimulating innovation to advance our Nation’s ability to understand, research, or monitor ocean acidification or its impacts, or to develop management or adaptation options for responding to ocean acidification.(3)Priority programsPriority shall be given to establishing programs under this section that address communities, environments, or industries that are in distress due to the impacts of ocean acidification, including—(A)the development of monitoring or management options for communities or industries that are experiencing significant financial hardship;(B)the development of adaptation options to alleviate economic harm and job loss caused by ocean acidification;(C)the development of measures to help vulnerable communities or industries, with an emphasis on rural communities and businesses; and(D)the development of adaptation and management options for impacted shellfish industries..CCoastal and Ocean Acidification Stressors and Threats Research521.Purposes(a)In generalSection 12402(a) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3701(a)) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking development and coordination and inserting coordination and implementation;(B)in subparagraph (A), by striking acidification on marine organisms and inserting acidification and coastal acidification on marine organisms; and(C)in subparagraph (B), by striking establish and all that follows through the semicolon and inserting maintain and advise an interagency research, monitoring, and public outreach program on ocean acidification and coastal acidification;;(2)in paragraph (2), by striking establishment and inserting maintenance;(3)in paragraph (3), by inserting and coastal acidification after ocean acidification; and(4)in paragraph (4), by inserting and coastal acidification that take into account other environmental and anthropogenic stressors after ocean acidification.(b)Technical and conforming amendmentSection 12402 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3701(a)) is amended by striking (a) Purposes.—.522.DefinitionsSection 12403 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3702), as amended by section 501 of this Act, is further amended—(1)in paragraph (1), by striking of the Earth’s oceans and all that follows before the period at the end and inserting and changes in the water chemistry of the Earth’s oceans, coastal estuaries, and waterways caused by carbon dioxide from the atmosphere and the breakdown of organic matter;(2)in paragraph (4), as redesignated by section 501(a) of this Act, by striking Joint Subcommittee on Ocean Science and Technology and inserting Subcommittee on Ocean Science and Technology;(3)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively; and (4)by inserting before paragraph (2), as so redesignated, the following new paragraph:(1)Coastal acidificationThe term coastal acidification means the combined decrease in pH and changes in the water chemistry of coastal oceans, estuaries, and other bodies of water from chemical inputs (including carbon dioxide from the atmosphere), freshwater inputs, and excess nutrient run-off from land and coastal atmospheric pollution that result in processes that release carbon dioxide, acidic nitrogen, and sulfur compounds as byproducts which end up in coastal waters.. 523.Interagency working groupSection 12404 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3703) is amended—(1)in the heading, by striking subcommittee and inserting working group;(2)in subsection (a)—(A)in paragraph (1), by striking Joint Subcommittee on Ocean Science and Technology of the National Science and Technology Council shall coordinate Federal activities on ocean acidification and and inserting Subcommittee shall;(B)in paragraph (2), by striking Wildlife Service, and inserting Wildlife Service, the Bureau of Ocean Energy Management, the Environmental Protection Agency, the Department of Agriculture, the Department of State, the Department of Energy, the Department of the Navy, the National Park Service, the Bureau of Indian Affairs, the National Institute of Standards and Technology, the Smithsonian Institution,; and(C)in paragraph (3), in the heading, by striking Chairman and inserting Chair;(3)in subsection (b)—(A)in paragraph (1), by inserting , including the efforts of the National Oceanic and Atmospheric Administration to facilitate such implementation after of the plan;(B)in paragraph (2)—(i)in subparagraph (A), by inserting and coastal acidification after ocean acidification; and(ii)in subparagraph (B), by inserting and coastal acidification after ocean acidification;(C)in paragraph (4), by striking ; and and inserting a semicolon;(D)in paragraph (5), as amended by section 502(b) of this Act—(i)by striking developed and inserting and coastal acidification developed; and (ii)by striking impacts of ocean acidificationand inserting impacts of ocean acidification and coastal acidification; and(E)by adding at the end the following new paragraph:(6)ensure that each of the Federal agencies represented on the interagency working group—(A)participates in the Ocean Acidification Information Exchange established under paragraph (5); and(B)delivers data and information to support the data archive system established under section 12406(f).; (4)in subsection (c), in paragraph (2)—(A)by inserting , and to the Office of Management and Budget, after House of Representatives; and(B)in subparagraph (B), by striking the interagency research and inserting interagency strategic research;(5)by redesignating subsection (c) as subsection (d); and(6)by inserting after subsection (b) the following:(c)Advisory Board(1)EstablishmentThe Chair of the Subcommittee shall establish an Ocean Acidification Advisory Board.(2)DutiesThe Advisory Board shall—(A)not later than 180 days before the Subcommittee submits the most recent report under subsection (d)(2)—(i)review such report; and (ii)submit an analysis of such report to the Subcommittee for consideration in the final report submitted under subsection (d)(2); (B)concurrently with the Subcommittee’s final submission of the report under subsection (d)(2), submit a copy of the analysis provided to the Subcommittee to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Natural Resources of the House of Representatives;(C)not later than 180 days before the Subcommittee submits the most recent strategic research plan under subsection (d)(3) to Congress—(i)review such plan; and (ii)submit an analysis of such plan and the implementation thereof to the Subcommittee for consideration in the final strategic research plan submitted under subsection (d)(3); (D)concurrently with the Subcommittee’s final submission of the strategic research plan under subsection (d)(3), submit a copy of the analysis provided to the Subcommittee to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Natural Resources of the House of Representatives;(E)provide ongoing advice to the Subcommittee and the interagency working group on matters related to Federal activities on ocean acidification and coastal acidification;(F)advise the Subcommittee and the interagency working group on—(i)efforts to coordinate research and monitoring activities related to ocean acidification and coastal acidification; and(ii)the best practices for the standards developed for data archiving under section 12406(g);(G)publish in the Federal Register a charter;(H)provide the Library of Congress with—(i)the charter described in subparagraph (G);(ii)any schedules and minutes for meetings of the Advisory Board;(iii)any documents that are approved by the Advisory Board; and(iv)any reports and analysis prepared by the Advisory Board; and(I)establish a publicly accessible web page on the website of the National Oceanic and Atmospheric Administration, that contains the information described in clauses (i) through (iv) of subparagraph (H).(3)MembershipThe Advisory Board shall consist of 24 members as follows:(A)Two representatives of the shellfish and crab industry.(B)One representative of the finfish industry.(C)One representative of seafood processors.(D)Three representatives from academia, including both natural and social sciences.(E)One representative of recreational fishing.(F)One representative of relevant nongovernmental organizations.(G)Six representatives from relevant State, local, and Tribal governments.(H)One representative from the Alaska Ocean Acidification Network.(I)One representative from the California Current Acidification Network.(J)One representative from the Northeast Coastal Acidification Network.(K)One representative from the Southeast Coastal Acidification Network.(L)One representative from the Gulf of Mexico Coastal Acidification Network.(M)One representative from the Mid-Atlantic Coastal Acidification Network.(N)One representative from the Pacific Islands Ocean Observing System or similar entity representing the island Territories and possessions of the United States in the Pacific Ocean, and the State of Hawaii.(O)One representative from the Caribbean Regional Association for Coastal Ocean Observing or a similar entity representing Puerto Rico and the United States Virgin Islands.(P)One representative from the National Oceanic and Atmospheric Administration shall serve as an ex-officio member of the Advisory Board without a vote.(4)Appointment of membersThe Chair of the Subcommittee shall—(A)appoint members to the Advisory Board (taking into account the geographical interests of each individual to be appointed as a member of the Advisory Board to ensure that an appropriate balance of geographical interests are represented by the members of the Advisory Board) who—(i)represent the interest group for which each seat is designated;(ii)demonstrate expertise on ocean acidification or coastal acidification and its scientific, economic, industry, cultural, and community impacts; and(iii)have a record of distinguished service with respect to ocean acidification or coastal acidification, and such impacts;(B)give consideration to nominations and recommendations from the members of the interagency working group and the public for such appointments; and(C)ensure that an appropriate balance of scientific, industry, and geographical interests are represented by the members of the Advisory Board.(5)Term of membershipEach member of the Advisory Board—(A)shall be appointed for a 5-year term; and(B)may be appointed to more than 1 term.(6)ChairThe Chair of the Subcommittee shall appoint 1 member of the Advisory Board to serve as the Chair of the Advisory Board.(7)MeetingsNot less than once each calendar year, the Advisory Board shall meet at such times and places as may be designated by the Chair of the Advisory Board, in consultation with the Chair of the Subcommittee and the Chair of the interagency working group.(8)BriefingThe Chair of the Advisory Board shall brief the Subcommittee and the interagency working group on the progress of the Advisory Board as necessary.(9)Federal Advisory Committee ActSection 14 of the Federal Advisory Committee Act shall not apply to the Advisory Board..524.Strategic research planSection 12405 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3704) is amended—(1)in subsection (a)—(A)by striking acidification each place it appears and inserting acidification and coastal acidification;(B)in the first sentence—(i)by inserting , and not later than every 5 years thereafter after the date of enactment of this Act;(ii)by inserting address the socioeconomic impacts of ocean acidification and coastal acidification and to after mitigation strategies to; and(iii)by striking marine ecosystems each place it appears and inserting ecosystems; and(C)in the second sentence, by inserting and recommendations made by the Advisory Board in the review of the plan required under section 12404(c)(2)(C)(i) after subsection (d);(2)in subsection (b), as amended by section 502(c) of this Act—(A)in paragraph (1), by inserting and social sciences after among the ocean sciences;(B)in paragraph (2)—(i)in subparagraph (A), by striking impacts and inserting impacts, including trends of changes in ocean chemistry,;(ii)in subparagraph (B)—(I)by striking improve the ability to assess the and inserting assess the short-term and long-term; and(II)by striking ; and at the end and inserting a semicolon;(iii)by amending subparagraph (C) to read as follows:(C)provide information for the—(i)development of adaptation and mitigation strategies to address the socioeconomic impacts of ocean acidification and coastal acidification;(ii)conservation of marine organisms and ecosystems; and(iii)assessment of the effectiveness of such adaptation and mitigation strategies; and; and(iv)by adding at the end the following new subparagraph:(D)improve research on—(i)ocean acidification and coastal acidification;(ii)the interactions between and effects of multiple combined stressors including changes in water chemistry, changes in sediment delivery, hypoxia, and harmful algal blooms, on ocean acidification and coastal acidification; and(iii)the effect of environmental stressors on marine resources and ecosystems;;(C)in paragraph (3)—(i)in subparagraph (F), by striking database development and inserting data management;(ii)in subparagraph (H) by striking and at the end; and(iii)by adding at the end the following new subparagraphs:(J)assessment of adaptation and mitigation strategies; and(K)education and outreach activities;;(D)in paragraph (4), by striking set forth and inserting ensure an appropriate balance of contribution in establishing;(E)in paragraph (5), by striking reports and inserting the best available peer-reviewed scientific reports;(F)in paragraph (6)—(i)by inserting and coastal acidification after ocean acidification; and(ii)by striking of the United States and inserting within the United States;(G)in paragraph (7), by striking outline budget requirements and inserting estimate costs associated for full implementation of each element of the plan by fiscal year;(H)in paragraph (8)—(i)by inserting and coastal acidification after ocean acidification each place it appears; and(ii)by striking its and inserting their; and(I)by adding at the end the following new paragraph:(11)describe monitoring needs necessary to support potentially affected industry members, coastal stakeholders, fishery management councils and commissions, non-Federal resource managers, and scientific experts on decision making and adaptation related to ocean acidification and coastal acidification.;(3)in subsection (c)—(A)in paragraph (1)(C), by striking surface;(B)in paragraph (2), by inserting and coastal acidification after ocean acidification each place it appears;(C)in paragraph (3)—(i)by striking input, and and inserting inputs,;(ii)by inserting , marine food webs, after marine ecosystems; and(iii)by inserting , and modeling that supports fisheries management after marine organisms;(D)in paragraph (5), by inserting and coastal acidification after ocean acidification; and(E)by adding at the end the following new paragraph:(6)Research to understand related and cumulative stressors and other biogeochemical processes occurring in conjunction with ocean acidification and coastal acidification.; and(4)by redesignating subsection (e), as amended by section 502(c) of this Act, as subsection (f); and (5)by inserting after subsection (d) the following new subsection (e): (e)Advisory Board evaluationNot later than 180 days before a plan is submitted to Congress, the Subcommittee shall provide the Advisory Board established under section 12404(c) a copy of the plan for purposes of review under paragraph (2)(C)(i) of such section..525.National Oceanic and Atmospheric Administration ocean acidification activitiesSection 12406 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3705), as amended by section 502 of this Act, is further amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by inserting coordination, after research, monitoring,;(B)in paragraph (1)—(i)in subparagraph (B)—(I)by inserting including the Integrated Ocean Observing System and the ocean observing assets of other Federal and State agencies, after ocean observing assets,; and(II)by inserting and agency and department missions, prioritizing the location of monitoring instruments, assets, and projects to maximize the efficiency of resources and to optimize understanding of socioeconomic impacts and ecosystem health after research program;(ii)in subparagraph (C)—(I)by striking adaptation and inserting adaptation and mitigation; and(II)by inserting and supporting socioeconomically vulnerable communities and industries  after marine ecosystems;(iii)in subparagraph (E)— (I)by striking its impacts and inserting their respective impacts; and (II)by striking ; and and inserting a semicolon; (iv)in subparagraph (F)— (I)by striking monitoring and impacts research and inserting research, monitoring, and adaptation and mitigation strategies; and(II)by adding and at the end; and(v)by adding at the end the following new subparagraph:(G)research to improve understanding of the effect of—(i)other environmental stressors on ocean acidification and coastal acidification;(ii)multiple environmental stressors on living marine resources and coastal ecosystems; and(iii)adaptation and mitigation strategies to address the socioeconomic impacts of ocean acidification and coastal acidification.; (C)in paragraph (2), by striking critical research projects that explore and inserting critical research and education projects that explore and communicate; and(D)in paragraphs (1) and (2), by striking acidification each place it appears and inserting acidification and coastal acidification; and(2)by adding at the end the following new subsections:(e)Relationship to interagency working groupThe National Oceanic and Atmospheric Administration shall serve as the lead Federal agency responsible for coordinating the Federal response to ocean acidification and coastal acidification, by—(1)leading the interagency working group in implementing the strategic research plan under section 12405;(2)coordinating monitoring and research efforts among Federal agencies in cooperation with State, local, and Tribal government and international partners;(3)maintaining an Ocean Acidification Information Exchange described under section 12404(b)(5) to allow for information to be electronically accessible, including information—(A)on ocean acidification developed through or used by the ocean acidification program described under section 12406(a); or(B)that would be useful to State governments, local governments, Tribal governments, resource managers, policymakers, researchers, and other stakeholders in mitigating or adapting to the impacts of ocean acidification and coastal acidification; and(4)establishing and maintaining the data archive system under subsection (f).(f)Data archive system(1)ManagementThe Secretary, in coordination with members of the interagency working group, shall provide for the long-term stewardship of, and access to, data relating to ocean acidification and coastal acidification by establishing and maintaining a data archive system that the National Center for Environmental Information uses to process, store, archive, provide access to, and incorporate to the extent possible, such data collected—(A)through relevant federally funded research; and(B)by a Federal agency, State agency, local agency, Tribe, academic scientist, volunteer scientist, or industry organization.(2)Existing global or national data assetsIn establishing and maintaining the data archive system under paragraph (1), the Secretary shall ensure that existing global or national data assets (including the data assets maintained by the National Centers for Environmental Information, the Integrated Ocean Observing System, and other existing data systems within Federal agencies) are incorporated to the greatest extent possible.(g)Standards, protocols, and proceduresWith respect to the data described in subsection (d), the Secretary, in coordination with members of the interagency working group, shall establish and revise as necessary the standards, protocols, or procedures for—(1)processing, storing, archiving, and providing access to such data;(2)the interoperability and intercalibration of such data;(3)the collection of any metadata underlying such data; and(4)sharing such data with State, local, and Tribal government programs, potentially affected industry members, coastal stakeholders, fishery management councils and commissions, non-Federal resource managers, and academia.(h)Dissemination of ocean acidification data and coastal acidification dataThe Secretary, in coordination with members of the interagency working group, shall disseminate the data described under subsection (d) to the greatest extent practicable by sharing such data on full and open access exchanges, including the Ocean Acidification Information Exchange described in section 12404(b)(5).(i)RequirementRecipients of grants from the National Oceanic and Atmospheric Administration under this subtitle that collect data described under subsection (f) shall—(1)collect such data in accordance with the standards, protocols, or procedures established pursuant to subsection (g); and(2)submit such data to the data archive system under subsection (f), in accordance with any rules promulgated by the Secretary..526.National Science Foundation ocean acidification activitiesSection 12407 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3706) is amended—(1)by striking ocean acidification each place it appears and inserting ocean acidification and coastal acidification; (2)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by striking continue and all that follows through which shall;(ii)by striking proposals for research and inserting proposals for the researching; and(iii)by striking its impacts and inserting their respective impacts;(B)in paragraph (1), by striking marine ecosystems and inserting ecosystems;(C)in paragraph (2), by striking ; and at the end and inserting a semicolon;(D)in paragraph (3)—(i)by striking and its impacts and inserting and their respective impacts; and(ii)by striking the period at the end and inserting ; and; and(E)by adding at the end the following new paragraph:(4)adaptation and mitigation strategies to address socioeconomic effects of ocean acidification and coastal acidification.; and (3)by adding at the end the following:(d)RequirementRecipients of grants from the National Science Foundation under this subtitle that collect data described under section 12406(f) shall—(1)collect data in accordance with the standards, protocols, or procedures established pursuant to section 12406(g); and(2)submit such data to the Director and the Secretary, in accordance with any rules promulgated by the Director or the Secretary..527.National Aeronautics and Space Administration ocean acidification activitiesSection 12408 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3707) is amended—(1)by striking ocean acidification each place it appears and inserting ocean acidification and coastal acidification;(2)in subsection (a), by striking its impacts and inserting their respective impacts; and(3)by adding at the end the following new subsection:(d)RequirementResearchers from the National Aeronautics and Space Administration under this subtitle that collect data described under section 12406(f) shall—(1)collect such data in accordance with the standards, protocols, or procedures established pursuant to section 12406(g); and(2)submit such data to the Administrator and the Secretary, in accordance with any rules promulgated by the Administrator or the Secretary..528.Authorization of appropriationsSection 12409 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3708) is amended—(1)in subsection (a), by striking subtitle— and all that follows through paragraph (4) and inserting the following: subtitle $30,500,000 for each of the fiscal years 2021 through 2025.; and(2)in subsection (b), by striking subtitle— and all that follows through paragraph (4) and inserting the following: subtitle $20,000,000 for each of the fiscal years 2021 through 2025.. DSouth Florida Clean Coastal Waters 531.South Florida harmful algal blooms and hypoxia assessment and action plan(a)In generalThe Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 4001 et seq.) is amended—(1)by redesignating sections 605 through 609 as sections 606 through 610, respectively; and(2)by inserting after section 604 the following:605.South Florida harmful algal blooms and hypoxia(a)South FloridaIn this section, the term South Florida means—(1)all lands and waters within the administrative boundaries of the South Florida Water Management District;(2)regional coastal waters, including Biscayne Bay, the Caloosahatchee Estuary, St. Lucie Estuary, Florida Bay, and Indian River Lagoon; and(3)the Florida Reef Tract.(b)Integrated assessment(1)Interim integrated assessmentNot later than 540 days after the date of the enactment of the Ocean Climate Emergency Action Now Act of 2020, the Task Force, in accordance with the authority under section 603, shall complete and submit to Congress and the President an interim integrated assessment.(2)Final integrated assessmentNot later than 3 years after the date of the enactment of the Ocean Climate Emergency Action Now Act of 2020, the Task Force shall finalize, and submit to Congress and the President, the interim integrated assessment required under paragraph (1).(3)Contents of the integrated assessmentThe integrated assessments required under paragraphs (1) and (2) shall examine the causes, consequences, and potential approaches to reduction of harmful algal blooms and hypoxia in South Florida, and the status of, and gaps within, current harmful algal bloom and hypoxia research, monitoring, management, prevention, response, and control activities that directly affect the region by—(A)Federal agencies;(B)State agencies;(C)regional research consortia;(D)academia;(E)private industry;(F)nongovernmental organizations; and(G)Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(c)Action plan(1)In generalNot later than 3 years and 180 days after the date of the enactment of the Ocean Climate Emergency Action Now Act of 2020, the Task Force shall develop and submit to Congress an action plan, based on the integrated assessments under subsection (b), for reducing, mitigating, and controlling harmful algal blooms and hypoxia in South Florida.(2)ContentsThe action plan submitted under paragraph (1) shall—(A)address the monitoring needs identified in the integrated assessments under subsection (b);(B)include a timeline and budgetary requirements for deployment of future assets;(C)identify requirements for the development and verification of South Florida harmful algal bloom and hypoxia models, including—(i)all assumptions built into the models; and(ii)data quality methods used to ensure the best available data are utilized; and(D)include a plan to implement a remote monitoring network and early warning system for alerting local communities in the region to harmful algal bloom risks that may impact human health.(3)RequirementsIn developing the action plan submitted under paragraph (1), the Task Force shall—(A)consult with the State of Florida and affected local and Tribal governments;(B)consult with representatives from regional academic, agricultural, industry, and other stakeholder groups;(C)ensure that such plan complements and does not duplicate activities conducted by other Federal or State agencies, including the South Florida Ecosystem Restoration Task Force;(D)identify critical research for reducing, mitigating, and controlling harmful algal bloom events and their effects;(E)evaluate cost-effective, incentive-based partnership approaches;(F)ensure that such plan is technically sound and cost-effective;(G)use existing research, assessments, reports, and program activities; and (H)publish a draft summary of the action plan required by paragraph (1) in the Federal Register not less than 180 days before submitting such plan to Congress.(4)Progress reportsThe Task Force shall submit, beginning 2 years after the date on which the action plan required by paragraph (1) is submitted to Congress, biennial progress reports on steps taken to meet the objectives of such action plan to Congress.. (b)Clerical amendment and correctionThe table of contents in section 2 of the Coast Guard Authorization Act of 1998 (Public Law 105–383) is amended by striking the items relating to title VI and inserting the following new items:Title VI—Harmful Algal Blooms and Hypoxia Sec. 601. Short title. Sec. 602. Findings. Sec. 603. Assessments. Sec. 603A. National Harmful Algal Bloom and Hypoxia Program. Sec. 603B. Comprehensive research plan and action strategy. Sec. 604. Northern Gulf of Mexico hypoxia. Sec. 605. South Florida harmful algal blooms and hypoxia. Sec. 606. Great Lakes hypoxia and harmful algal blooms. Sec. 607. Protection of States’ Rights. Sec. 608. Effect on other Federal authority. Sec. 609. Definitions. Sec. 610. Authorization of appropriations..EProtecting Local Communities from Harmful Algal Blooms 541.Algal bloomsSection 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by striking or drought and inserting drought, or algal blooms.FHarmful Algal Bloom Essential Forecasting 551.Designating certain harmful algal bloom services as excepted services under the Anti-Deficiency Act(a)In GeneralSection 603A of the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 4002) is amended by adding at the end the following subsection:(j)Anti-Deficiency Act Applied to Harmful Algal Bloom ServicesAny services accepted by an officer or employee under this chapter, including web services and server processing, for the Harmful Algal Bloom forecast system of the National Oceanic and Atmospheric Administration shall be deemed, for purposes of section 1342 of title 31, United States Code, services for emergencies involving the safety of human life or the protection of property..(b)ApplicationThe amendment made by subsection (a) shall apply to any lapse in appropriations beginning on or after the date of enactment of this Act.552. Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation(a)EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of Commerce, acting through the Administrator, shall designate organizations as National Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation (in this section referred to as National Centers of Excellence). (b)PurposeThe purpose of the National Centers of Excellence is—(1)to further understanding of harmful algal blooms;(2)to further understanding of the impacts of harmful algal blooms on public health, including the health of at-risk populations;(3)to further the ability to research, forecast, and monitor harmful algal blooms;(4)to formalize and enhance existing partnerships and collaborations among institutions of higher education, research entities, local, State, Territorial, and Tribal agencies, and the Federal Government;(5)to further the prevention, control, and mitigation of harmful algal blooms;(6)to transition harmful algal bloom research and forecasting from observational to operational use; and(7)to address existing and emerging harmful algal bloom issues as the Administrator considers appropriate.(c)Eligibility for designationsTo be eligible for designation under this section, an organization shall—(1)be an institution of higher education, a State, Territorial, or Tribal research agency, a nonprofit laboratory or other research entity, or a consortium of such eligible entities;(2)have demonstrated expertise and success in harmful algal bloom research, monitoring, forecasting, prevention, or response efforts;(3)have demonstrated ability to collaborate with local, State, Territorial, and Tribal governments and Federal agencies on harmful algal blooms; and(4)be located in an area that is economically and environmentally impacted by harmful algal blooms.(d)Requirements for designationsIn designating National Centers of Excellence under this section, the Administrator shall—(1)consult with the Inter-Agency Task Force on Harmful Algal Blooms and Hypoxia;(2)ensure regional balance by designating National Centers of Excellence in a variety of locations throughout the United States, including the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, and other Territories and possessions of the United States; and(3)avoid duplication of other harmful algal bloom research.(e)Effective period, review, and renewalEach designation of an organization as a National Center under this section—(1)shall be effective for 5 years;(2)shall be reviewed by the Secretary, acting through the Administrator, in the fourth year of such effective period; and(3)following such review, may be renewed for an additional 5-year period.(f)Annual reportsThe Secretary shall require and publish an annual activity report from each National Center.(g)Authorization of appropriationsTo carry out this section, including for providing funding to National Centers of Excellence designated under this section, there is authorized to be appropriated to the National Oceanic and Atmospheric Administration $12,500,000 for each of fiscal years 2021 through 2025, of which not more than 5 percent may be available each fiscal year for administrative expenses.VINational Ocean Policy, Data, and Coordinated Website for Grant ProgramsARegional Ocean Partnerships 601.Findings; sense of Congress; purposes(a)FindingsCongress makes the following findings:(1)The ocean and coastal waters of the United States are foundational to the economy, security, global competitiveness, and well-being of the United States and continuously serve the people of the United States and other countries as an important source of food, energy, economic productivity, recreation, culture, beauty, and enjoyment.(2)Over many years, the resource productivity and water quality of the ocean and coastal areas of the United States have been diminished by pollution, increasing population demands, economic development, and natural and man-made hazard events, both acute and chronic.(3)Ocean and coastal areas of the United States are managed by State and Federal resource agencies and regulated on an interstate and regional scale by various overlapping Federal authorities, thereby creating a significant need for interstate coordination to enhance regional priorities, including the ecological and economic health of those areas.(4)Regional Ocean Partnerships, established by coastal states working in close coordination with Federal agencies, regional fisheries managers, and Tribal governments, help coordinate interstate responses to critical ocean issues that extend beyond individual State boundaries.(5)Regional Ocean Partnerships have improved understanding of climate change’s impact on fish and shellfish populations, have invested in identifying indicators of ocean health and addressing coastal mitigation, and have played leading roles in the creation and upkeep of regional ocean data portals that allow for improved understanding of ocean use synergies and trade-offs. (6)Regional Ocean Partnerships engage in coordinated efforts to protect and enhance the health of living resources and engage the public in stewardship of ocean and coastal areas.(7)The coordination offered by Regional Ocean Partnerships is particularly critical in the era of climate change, with coastal and ocean resources under threat and as demand for offshore resources increases.(b)PurposesThe purposes of this subtitle are as follows:(1)To complement and expand cooperative voluntary efforts intended to manage and restore ocean and coastal areas spanning across multiple State boundaries.(2)To expand Federal support for monitoring, data management, and restoration activities in ocean and coastal areas.(3)To commit the United States to a comprehensive cooperative program to achieve improved water quality in, and improvements in the productivity of living resources of, all coastal ecosystems.(4)To authorize Regional Ocean Partnerships as intergovernmental coordinators for shared interstate and regional priorities relating to the collaborative management of the large marine ecosystems, thereby reducing duplication of efforts and maximizing opportunities to leverage support in the ocean and coastal regions.(5)To enable Regional Ocean Partnerships, or designated fiscal management entities of such partnerships, to receive Federal funding to conduct the scientific research, conservation and restoration activities, and priority coordination on shared regional priorities necessary to achieve the purposes described in paragraphs (1) through (4).602.Regional Ocean Partnerships(a)DefinitionsIn this section:(1)Coastal stateThe term coastal state has the meaning given that term in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453).(2)Indian TribeThe term Indian Tribe has the meaning given to the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(b)Regional Ocean Partnerships(1)In generalA coastal state may participate in a Regional Ocean Partnership with 1 or more other coastal states that share a common ocean or coastal area with the coastal state, without regard to whether the coastal states are contiguous.(2)ApplicationThe Governor of a coastal state or the Governors of a group of coastal states may apply to the Secretary of Commerce, on behalf of a partnership, for the partnership to receive designation as a Regional Ocean Partnership if the partnership—(A)meets the requirements under paragraph (3); and(B)submits an application for such designation in such manner, in such form, and containing such information as the Secretary may require.(3)RequirementsA partnership is eligible for designation as a Regional Ocean Partnership by the Secretary under paragraph (2) if the partnership—(A)is established to coordinate the interstate management of coastal resources;(B)focuses on the environmental issues affecting the ocean and coastal areas of the members participating in the partnership;(C)complements existing State coastal and ocean management efforts on an interstate scale, focusing on shared regional priorities;(D)does not have a regulatory function; and(E)is not duplicative of an existing Regional Ocean Partnership designated under paragraph (4), as determined by the Secretary.(4)Designation of certain entities as Regional Ocean PartnershipsNotwithstanding paragraph (2) or (3), the following entities are designated as Regional Ocean Partnerships:(A)The Gulf of Mexico Alliance, comprised of the States of Alabama, Florida, Louisiana, Mississippi, and Texas.(B)The Northeast Regional Ocean Council, comprised of the States of Maine, Vermont, New Hampshire, Massachusetts, Connecticut, and Rhode Island.(C)The Mid-Atlantic Regional Council on the Ocean, comprised of the States of New York, New Jersey, Delaware, Maryland, and Virginia.(D)The West Coast Ocean Alliance, comprised of the States of California, Oregon, and Washington and the coastal Indian Tribes in those States.(c)Governing bodies of Regional Ocean Partnerships(1)In generalA Regional Ocean Partnership designated under subsection (b) shall be governed by a governing body.(2)MembershipA governing body described in paragraph (1)—(A)shall be comprised, at a minimum, of voting members from each coastal state participating in the Regional Ocean Partnership, designated by the Governor of the coastal state; and(B)may include such other members as the partnership considers appropriate.(d)FunctionsA Regional Ocean Partnership designated under subsection (b) may perform the following functions:(1)Promote coordination of the actions of the agencies of coastal states participating in the partnership with the actions of the appropriate officials of Federal agencies and State and Tribal governments in developing strategies—(A)to conserve living resources, expand and protect valuable habitats, enhance coastal resilience, and address such other issues related to the shared ocean or coastal area as are determined to be a shared, regional priority by those States; and(B)to manage regional data portals and develop associated data products for purposes that support the priorities of the partnership.(2)In cooperation with appropriate Federal and State agencies, Tribal governments, and local authorities, develop and implement specific action plans to carry out coordination goals.(3)Coordinate and implement priority plans and projects, and facilitate science, research, modeling, monitoring, data collection, and other activities that support the goals of the partnership through the provision of grants and contracts under subsection (e).(4)Engage, coordinate, and collaborate with relevant governmental entities and stakeholders to address ocean and coastal related matters that require interagency or intergovernmental solutions.(5)Implement engagement programs for public information, education, and participation to foster stewardship of the resources of the ocean and coastal areas, as relevant.(6)Develop and make available, through publications, technical assistance, and other appropriate means, information pertaining to cross-jurisdictional issues being addressed through the coordinated activities of the partnership.(7)Serve as a liaison with, and provide information to, international counterparts, as appropriate on priority issues for the partnership.(e)Grants and contracts(1)In generalA Regional Ocean Partnership designated under subsection (b) may, in coordination with existing Federal and State management programs, from amounts made available to the partnership by the Administrator or the head of another Federal agency—(A)provide grants to eligible persons described in paragraph (2) for the purposes described in paragraph (3); and(B)enter into contracts with such persons for such purposes.(2)Eligible personsThe eligible persons described in this paragraph are the following:(A)Indian Tribes.(B)State and local governments.(C)Nongovernmental organizations.(D)Institutions of higher education.(E)Individuals.(F)Private entities.(3)PurposesThe purposes described in this paragraph include any of the following:(A)Monitoring the water quality and living resources of multi-State ocean and coastal ecosystems and to coastal communities.(B)Researching and addressing the effects of natural and human-induced environmental changes to—(i)ocean and coastal ecosystems; and(ii)coastal communities.(C)Developing and executing cooperative strategies that—(i)address regional data issues identified by the partnership; and(ii)will result in more effective management of common ocean and coastal areas.(f)Reports and assessments(1)In generalNot later than 5 years after the date of the enactment of this Act, and every 5 years thereafter until 2040, the Administrator, in coordination with the Regional Ocean Partnerships designated under subsection (b), shall—(A)assess the effectiveness of the partnerships in supporting regional priorities relating to the management of common ocean and coastal areas; and(B)submit to Congress a report on that assessment.(2)Report requirementsThe report required under paragraph (1)(B) shall include the following:(A)An assessment of the overall status of the work of the Regional Ocean Partnerships designated under subsection (b).(B)An assessment of the effectiveness of the strategies that the Regional Ocean Partnerships are supporting or implementing and the extent to which the priority needs of the regions covered by such partnerships are being met through such strategies.(C)Such recommendations as the Administrator may have for the improvement of efforts of the Regional Ocean Partnerships to support the purposes of this subtitle.(D)An assessment of how the efforts of the Regional Ocean Partnerships support or enhance Federal and State efforts in line with the purposes of this subtitle.(E)Recommendations for improvements to the collective strategies that support the purposes of this subtitle in coordination and consultation with all relevant Federal, State, and Tribal entities.(g)Availability of Federal fundsIn addition to amounts made available to Regional Ocean Partnerships designated under subsection (b) by the Administrator under this section, the head of any other Federal agency may provide grants to, enter into contracts with, or otherwise provide funding to such partnerships.(h)AuthoritiesNothing in this section establishes any new legal or regulatory authority of the National Oceanic and Atmospheric Administration or of the Regional Ocean Partnerships designated under subsection (b), other than—(1)the authority of the Administrator to provide amounts to the partnerships; and(2)the authority of the partnerships to provide grants and enter into contracts under subsection (e).(i)Funding(1)In generalOf amounts authorized to be appropriated to the National Oceanic and Atmospheric Administration, the Administrator may make the following amounts available to Regional Ocean Partnerships designated under subsection (b) or designated fiscal management entities of such partnerships to carry out activities of the partnerships under this subtitle:(A)$10,000,000 for fiscal year 2021.(B)$10,100,000 for fiscal year 2022.(C)$10,202,000 for fiscal year 2023.(D)$10,306,040 for fiscal year 2024.(E)$10,412,160 for fiscal year 2025.(F)$10,520,404 for fiscal year 2026.(2)Distribution of amountsAmounts made available under paragraph (1) shall be divided evenly among the Regional Ocean Partnerships designated under subsection (b).(3)Availability of amountsAmounts made available under paragraph (1) shall remain available until expended.BData and Scientific Coordination611.Increased coordination among agencies with respect to data and monitoring(a)Interagency Ocean Observation CommitteeIn addition to its responsibilities as of the date of the enactment of this Act, and in consultation with the advisory committee authorized by section 12304(d) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603(d)), the Interagency Ocean Observation Committee shall—(1)work with international coordinating bodies, as necessary, to ensure robust, direct measurements of the Great Lakes, oceans, bays, estuaries, and coasts, including oceanographic data;(2)coordinate supercomputing capacity, data storage capacity, and public access across agencies; and(3)support cross-agency and multi-platform synergy, by coordinating overlapping data collection by satellites, buoys, submarines, gliders, vessels, and other data collection vehicles and technologies.(b)Federal Geographic Data CommitteeIn addition to its responsibilities as of the date of the enactment of this Act, and in consultation with the National Geospatial Advisory Committee, the Federal Geographic Data Committee shall—(1)work with international coordinating bodies, as necessary, to ensure robust, continuous measurements of the Great Lakes, oceans, bays, estuaries, and coasts, including satellite and geospatial data;(2)coordinate supercomputing capacity, data storage capacity, and public access across agencies;(3)develop and deploy cross-agency, real-time, standardized, centralized, archived, open-source, and publicly available databases (using declassified information to the extent possible) for all federally funded observational and model data, using the example of the World Ocean Database; and(4)support new and old data and metadata certification, quality assurance, quality control, integration, and archiving.(c)Interagency Committee on Ocean and Coastal MappingIn addition to its responsibilities as of the date of the enactment of this Act, and in consultation with the advisory panel authorized by section 12203(g) of the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3502(g)), the Interagency Committee on Ocean and Coastal Mapping shall—(1)work with international coordinating bodies, as necessary, to ensure robust, continuous satellite and direct measurements of the Great Lakes, oceans, bays, estuaries, and coasts, including bathymetric data;(2)coordinate supercomputing capacity, data storage capacity, and public access across agencies; (3)make recommendations on how to make data, metadata, and model output accessible to a broader public audience, including through geographic information system layers, graphics, and other visuals; and(4)develop and initiate a research agenda to improve understanding of inundation risks to coastal areas as a result of the climate crisis and to meet the information needs of decision-makers as such decision-makers consider how to appropriately adapt and increase resilience to such effects.612.Interagency Ocean Exploration Committee(a)EstablishmentThe President shall establish a committee to promote the exploration and improved understanding of the oceans, to be known as the Interagency Ocean Exploration Committee.(b)MembershipThe Interagency Ocean Exploration Committee shall be composed of not fewer than 1 senior-level representative from each of the following Federal agencies:(1)The Department of the Navy.(2)The Department of the Interior.(3)The Department of Commerce.(4)The Coast Guard.(5)The Office of Management and Budget.(6)The Council on Environmental Quality.(7)The Office of Science and Technology Policy.(8)The Department of State.(9)The National Science Foundation.(10)The National Aeronautics and Space Administration.(11)The Subcommittee on Ocean Science and Technology of the National Science and Technology Council.(12)Such elements of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) as the President considers appropriate.(c)DutiesThe Interagency Ocean Exploration Committee shall—(1)cultivate public-private partnerships, including with Federal agencies, institutions of higher education, nongovernmental organizations, technology companies, and international partners, to develop and deploy advanced technologies to explore and characterize the oceans; and(2)coordinate the application of existing innovative technologies and development of emerging technologies to promote the understanding, mapping, and collection of data describing the oceans and the changes the oceans are experiencing and are anticipated to experience in the future, such as changes in temperature, salinity, oxygenation, and acidity, and the biological consequences of those changes.613.Committee on Ocean Policy(a)EstablishmentThere is established in the Executive Office of the President a Committee on Ocean Policy, which—(1)succeeds the Ocean Policy Committee established on June 19, 2018, by Executive Order 13840 (83 Fed. Reg. 29431; relating to ocean policy);(2)shall continue the activities of that committee as it was in existence on the day before the date of the enactment of this Act; and(3)shall carry out the functions described in subsection (b).(b)FunctionsThe Committee on Ocean Policy shall—(1)facilitate coordination and integration of Federal activities in ocean and coastal waters to inform ocean policy and identify priority ocean research, technology, and data needs; (2)engage and collaborate with stakeholders, including Regional Ocean Partnerships, to address ocean-related matters that may require interagency or intergovernmental solutions; (3)evaluate threats to coastal communities from storm and sea level rise and define, implement, and coordinate needed policies and programs to advance national preparedness for and resilience to more severe storms and rising sea levels; and(4)coordinate Federal agencies to ensure Federal activities in ocean and coastal waters promote healthy ecosystems for fisheries and wildlife conservation that are resilient to the impacts of climate change and provide for climate benefits.614.Building data sources(a)Engaging Indigenous, subsistence, and fishing communities(1)In generalThe Administrator shall establish opportunities to engage Indigenous, subsistence, and fishing communities to understand the needs of those communities and to provide improved products and services that are practical and useful to those communities, including collecting and integrating traditional ecological data and narrative records into national and regional datasets.(2)Data rightsIn carrying out paragraph (1), the Administrator shall—(A)consider issues relating to data ownership; and(B)ensure that Indigenous, subsistence, and fishing communities retain any specific rights or ownership of data provided to Federal agencies.(b)Report to Congress(1)Report requiredNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to Congress a report identifying potential opportunities to encourage voluntary actions and partnerships between the National Oceanic and Atmospheric Administration and non-Federal partners to increase and enhance data collection.(2)Opportunities for partnershipThe opportunities described in paragraph (1) may include opportunities that can be pursued in conjunction with Federal permits, leases, and other actions requiring Federal approval or funding, such as partnering with companies to acquire and share bathymetric data or supplying fishermen with sensors that can collect data through fishing gear.615.National sea level rise risk analysis(a)PurposesThe Administrator shall establish a National Coastal Data Information System to—(1)combine existing observations, modeling, predictions, products, and services into an integrated framework for producing and maintaining authoritative and timely data, maps, and information services that quantify and communicate coastal flood risk to the States;(2)develop and strengthen partnerships with organizations that represent end-users within coastal communities, including other Federal agencies, to better assess information gaps and needs relating to the risk posed by the rising sea level; and(3)produce new information, products, and services, targeted to end-user needs, that allow coastal communities across the United States to plan for present and future coastal flood risk.(b)ReportThe Administrator shall, not later than 180 days after the date of enactment of this Act, and every 3 years thereafter, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing a holistic analysis of the need to expand observations, modeling, predictions, products, and services to—(1)improve the understanding of changing coastal flood risk, including the impacts of sea level rise; and(2)track and report how observed rates of sea level rise compare to the sea level rise predictions published within the National Climate Assessments.CIntegrated Coastal and Ocean Observation System 621.Staggered terms for National Integrated Coastal and Ocean Observation System Advisory CommitteeSection 12304(d)(3)(B) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603(d)(3)(B)) is amended—(1)by striking Members and inserting the following: (i)In generalExcept as provided in clause (ii), members; and(2)by adding at the end the following:(ii)Staggered termsThe Administrator may appoint or reappoint a member for a partial term of 1 or 2 years in order to establish a system of staggered terms. The Administrator may appoint or reappoint a member under this clause only once. A member appointed or reappointed to a partial term under this clause may not serve more than 1 full term..622.Integrated coastal and ocean observation system cooperative agreementsSection 12305(a) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3604(a)) is amended by inserting disburse appropriated funds to, after agreements, with,.623.Reauthorization of Integrated Coastal and Ocean Observation System Act of 2009Section 12311 of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3610) is amended by striking for fiscal years 2009 through 2013 such sums as are necessary and inserting $47,500,000 for each of fiscal years 2021 through 2025. 624.Advanced Research Projects Agency–Oceans(a)AgreementNot later than 45 days after the date of the enactment of this Act, the Administrator shall seek to enter into an agreement with the National Academy of Sciences to conduct the comprehensive assessment under subsection (b).(b)Comprehensive assessment(1)In generalUnder an agreement between the Administrator and the National Academy of Sciences under this section, the National Academy of Sciences shall conduct a comprehensive assessment of the need for and feasibility of establishing an Advanced Research Projects Agency–Oceans (in this section referred to as ARPA–O).(2)ElementsThe comprehensive assessment carried out pursuant to paragraph (1) shall include—(A)an assessment of how an ARPA–O could help overcome the long-term and high-risk technological barriers in the development of ocean technologies, with the goal of enhancing the economic, ecological, and national security of the United States through the rapid development of technologies that result in—(i)improved data collection, monitoring, and prediction of the ocean environment, including sea ice conditions;(ii)overcoming barriers to the application of new and improved technologies, such as high costs and scale of operational missions;(iii)improved management practices for protecting ecological sustainability;(iv)improved national security capacity;(v)improved technology for fishery population assessments;(vi)expedited processes between and among Federal agencies to successfully identify, transition, and coordinate research and development output to operations, applications, commercialization, and other uses; and(vii)ensuring that the United States maintains a technological lead in developing and deploying advanced ocean technologies;(B)an evaluation of the organizational structures under which an ARPA–O could be organized, which takes into account—(i)best practices for new research programs;(ii)metrics and approaches for periodic program evaluation;(iii)capacity to fund and manage external research awards; and(iv)options for oversight of the activity through a Federal agency, an interagency organization, nongovernmental organization, or other institutional arrangement; and(C)an estimation of the scale of investment necessary to pursue high priority ocean technology projects.(c)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report on the comprehensive assessment conducted under subsection (b).DCentralized Website for Resiliency Grants631.Centralized website for resiliency grants(a)Centralized websiteNot later than 180 days after the date of the enactment of this Act, the Administrator shall establish a publicly available website that includes—(1)hyperlinks to all grant programs administered by the National Oceanic and Atmospheric Administration and hyperlinks to other Federal agencies that offer similar grant programs to assist States and local communities with resiliency, adaptation, and mitigation of climate change and sea level rise; and(2)with respect to each such grant program, the contact information for an individual who can offer assistance to State, Tribal, and local governments.(b)OutreachThe Administrator shall conduct outreach activities to inform State, Tribal, and local governments of the resiliency, adaptation, and mitigation grants.VIICoastal Wetlands701.DefinitionsIn this title:(1)Coastal wetlandThe term coastal wetland means estuarine vegetated coastal habitat, including salt marsh, seagrass, mangrove, and other vegetated marine habitats.(2)Natural infrastructureThe term natural infrastructure means infrastructure that—(A)uses, restores, or emulates natural ecological processes; and(B)(i)is created through the action of natural physical, geological, biological, and chemical processes over time;(ii)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or(iii)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the region to manage stormwater and runoff, to attenuate flooding and storm surges, and for other related purposes.(3)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(4)ProgramThe term Program means the Coastal and Estuary Resilience Grant Program as established by section 702.(5)RestorationThe term restoration means renewing, enhancing, or replacing degraded, damaged, vulnerable, or destroyed wetlands to improve the long-term ecosystem function and resilience through active human intervention and action, such as—(A)improving hydrological conditions (such as by removing tidal barriers, improving connectivity, or changing water levels);(B)altering sediment supply (such as through the beneficial use of dredge material, thin-layer spraying, or reconnecting river sediment);(C)changing salinity characteristics;(D)improving water quality (such as by reducing excess nutrients, sedimentation, or contaminants);(E)planting of native plants, removal of invasive species, and other improved management practices;(F)controlling erosion of wetland edges; and(G)enabling future inland migration as sea levels rise, including through the enhancement of adjacent fresh-water wetlands.702.Coastal and Estuary Resilience Grant Program(a)EstablishmentThe Administrator shall establish a program, to be known as the Coastal and Estuary Resilience Grant Program, under which the Secretary awards grants to entities that are eligible under subsection (b) to fund coastal wetland restoration and natural infrastructure projects that are eligible under subsection (c).(b)Eligible entitiesAn entity is eligible to apply for a grant under the Program if the entity is an institution of higher education, a nonprofit organization, a State or local government, or an Indian Tribe.(c)Eligible projectsA project is eligible for a grant under the Program if the project is designed to—(1)reduce net greenhouse gases through—(A)the long-term sequestration of additional carbon dioxide through—(i)the active restoration of degraded coastal wetland; and(ii)the protection of threatened coastal wetland; (B)the halting of ongoing carbon dioxide emissions, and the resumption of the natural rate of carbon capture, through the restoration of drained coastal wetland; or(C)the halting of ongoing methane emissions, and the resumption of the natural rate of carbon storage, through the restoration of formerly tidal wetland that has lost tidal connectivity and become fresh wetland (commonly known as impounded wetland); or(2)provide for ecosystem adaptation to the effects of sea level rise and other climate effects through—(A)facilitating landward migration of wetlands in response to rising sea levels; or(B)enhancing ecosystem resilience to flooding, ocean acidification, or coastal storms.(d)Grant evaluation criteriaIn reviewing applications for grants under the Program, the Administrator shall give priority to projects that exhibit the highest potential to—(1)mitigate greenhouse gas emissions in the long term by—(A)reducing greenhouse gas emissions; or(B)capturing and storing greenhouse gases;(2)reinforce ecosystem resilience and adaptation by—(A)preparing for sea level rise in order to reduce vulnerability to sea level rise and erosion;(B)supporting resilience against flooding and sea level rise; or(C)restoring or enhancing ecosystem function; or(3)provide economic and social co-benefits by—(A)reducing the potential impact and damage of storms on the built environment;(B)advancing environmental justice by reducing the disproportionate impacts of environmental hazards on communities of color, Indigenous communities, and low-income communities;(C)providing jobs in coastal communities;(D)prioritizing natural infrastructure;(E)incorporating collaborative partnerships; or(F)involving local communities in project planning and implementation.(e)Eligible costsA grant awarded under the Program shall be available for all phases of the development, implementation, and monitoring of projects that are eligible under subsection (c), including—(1)preliminary community engagement, planning, and prioritization;(2)preliminary design and site assessment, including—(A)assessments of feasibility;(B)planning; and(C)community engagement;(3)final design and permitting;(4)restoration and project implementation; and(5)monitoring, reporting, and stewardship.(f)Reporting(1)In generalAn entity that receives a grant under the Program for a project shall—(A)collect data on the development and implementation of the project and stewardship following completion of the project; and(B)submit that data to the Administrator for inclusion in the database required by section 703(a).(2)Report after project completionNot later than 1 year after the completion of a project for which a grant is provided under the Program, the entity that received the grant shall submit to the Administrator a report on the outputs, outcomes, and impacts of the project, including with respect to—(A)the amount of area restored;(B)the estimated net climate benefit;(C)benefits to nearby communities; and(D)involvement of partners and communities.(g)MonitoringThe Administrator shall establish guidelines providing for monitoring a project for which a grant is provided under the Program for the 10-year period after the grant is awarded.(h)Role of National Fish and Wildlife FoundationIn carrying out the Program, the Administrator may consult, partner, or otherwise coordinate with the National Fish and Wildlife Foundation established by section 2(a) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701(a)).703.Data collection(a)Database(1)In generalThe Administrator shall maintain a coastal wetland restoration database to collect information about projects that receive grants under the Program.(2)DesignThe Administrator shall design the database required by paragraph (1) to collect performance metrics on the development and implementation of projects that receive grants under the Program and stewardship following completion of such projects to evaluate the success of those projects and inform the design of future projects in an adaptive manner.(3)Included metricsThe database required by paragraph (1) shall include standardized metrics for reporting such as—(A)acres restored, protected, or created;(B)habitat type;(C)restoration technique;(D)estimated net greenhouse gas reduction effect;(E)jobs created;(F)quantified ecosystem services;(G)the economic benefits of wetlands; and(H)other metrics selected by the Administrator.(4)Public availabilityThe Administrator shall make products of the database publicly available and disseminate important findings to the public.(b)Inventory of coastal wetlandThe Administrator shall compile an inventory of coastal wetland.704.Outreach and technical assistanceThe Administrator shall establish a technical assistance program to help entities outside of the National Oceanic and Atmospheric Administration in all phases of coastal wetland restoration project work, including outreach to potential applicants for grants under section 702. 705.Annual restoration and funding(a)Acreage requirementsTo the maximum extent practicable, the Secretary of Commerce shall award grants under the Program to conduct coastal wetland restoration on 1,500,000 acres over 10 years.(b)FundingFor each of fiscal years 2021 through 2025, there is authorized to be appropriated $200,000,000 to remain available until expended for the Administrator to carry out this title. 706.Prevailing wage requirementAny contractor or subcontractor entering into a service contract in connection with a project under the Program shall—(1)be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41, United States Code (commonly known as the McNamara-O'Hara Service Contract Act of 1965); and(2)pay each class of employee employed by the contractor or subcontractor wages and fringe benefits at rates in accordance with prevailing rates for the class in the locality, or, where a collective-bargaining agreement covers the employee, in accordance with the rates provided for in the agreement, including prospective wage increases provided for in the agreement.707.Department of the Interior coastal wetland restoration; funding(a)In generalThe Secretary of the Interior shall conduct coastal wetland restoration on land managed by the Director of the United States Fish and Wildlife Service or the Director of the National Park Service to achieve at least 1 of the following:(1)The sequestration of additional carbon dioxide through—(A)the active restoration of degraded coastal wetland; and(B)the protection of threatened coastal wetland.(2)The halting of ongoing carbon dioxide emissions, and the resumption of the natural rate of carbon capture, through the restoration of drained coastal wetland.(3)The halting of ongoing methane emissions, and the resumption of the natural rate of carbon storage, through the restoration of formerly tidal wetland that has lost tidal connectivity and become fresh wetland (commonly known as impounded wetland).(b)Authorization of appropriationsFor each of fiscal years 2021 through 2025, there is authorized to be appropriated to the Secretary of the Interior—(1)for coastal wetland restoration on land managed by the Director of the United States Fish and Wildlife Service, $200,000,000; and(2)for coastal wetland restoration on land managed by the Director of the National Park Service, $200,000,000.